Exhibit 10.39

FIRST AMENDED AND RESTATED

MARKETING ALLIANCE AGREEMENT

HSBC BANK PLC

GLOBAL PAYMENTS INC.

AND

HSBC MERCHANT SERVICES LLP

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page SECTION 1:   DEFINITIONS AND INTERPRETATION    1             1.1  
Definitions and Interpretation    1 SECTION 2:   MERCHANT AGREEMENTS; SPECIAL
ACCOUNTS    1             2.1   Merchant Agreements    1             2.2  
Rights under Merchant Agreements    2             2.3   Modifications to and
terminations of Merchant Agreements    4             2.4   Modification of
Existing Merchant Agreements    4             2.5   New Merchant Agreements    4
            2.6   Authorised Agent    5             2.7   Key Accounts    5
            2.8   Bank Affiliate Transactions and “on us” transactions    7
SECTION 3:   SERVICES    8             3.1   Joint Venture Services; Processor
Exclusivity    8             3.2   Bank Services    9             3.3  
Authorisation and Consents    9             3.4   Fees for Bank Services;
Invoices    10             3.5   GPN obligation in relation to Transition
Agreement    12 SECTION 4:   DEPOSIT AND SETTLEMENT PROCEDURES    12
            4.1   Acceptance, Delivery, and Settlement of Credit Card
Transaction, etc    12             4.2   Amendments    13             4.3  
Funding Costs for Merchant Settlement    13 SECTION 5:   PAYMENTS AND ACCOUNTS;
CLEARING ARRANGEMENTS    14             5.1   General    14             5.2  
Withdrawal of Account Fees and Unreimbursed Chargebacks, etc    15
            5.3   Ownership of Settlement Accounts    15 SECTION 6:  
EXCLUSIVITY AND MARKETING    15             6.1   Referral of Potential
Merchants; Covenant Not to Compete; etc    15             6.2   Marketing    22
            6.3   Governmental or other Contracts    22             6.4  
Benchmarking    22             6.5   Customer Satisfaction Exercises    23
            6.6   Contact Strategy    23             6.7   Pan-European
Acquiring    23             6.8   Annual Marketing Plans and Global Partnership
Meetings    23             6.9   Sales Leads    24 SECTION 7:   CHARGEBACKS,
CREDIT LOSSES AND RISK MANAGEMENT    24             7.1   Chargebacks and Credit
Losses    24             7.2   Processing Chargebacks and Credit Losses;
Pre-Completion Transactions    24

 

-1-



--------------------------------------------------------------------------------

         Page             7.3   Payment for Unreimbursed Chargebacks and Credit
Losses    25             7.4   Reserve Accounts    26 SECTION 8:   MEMBERSHIP IN
CARD ASSOCIATIONS AND NETWORK ORG    28             8.1   Card Association and
Network Organisation Membership by Bank    28             8.2   Card Association
and Network Organisation, etc    28             8.3   Compliance with
Association Rules by the Joint Venture    28             8.4   Processing and
Clearing Arrangements    29             8.5   Bank Services Fees and Indemnity
during Run-Off Period    29 SECTION 9:   PAYMENT OF SCHEME FEES    29
            9.1   Payment of Scheme Fees and Interchange Fees    29 SECTION 10:
  AMENDMENTS TO SERVICES; PROBLEM NOTIFICATION    30             10.1  
Complaints    30             10.2   Changes in Laws, Association Rules and
Clearing System Rules    31             10.3   Problem Notification    31
            10.4   Root-Cause Analysis and Resolution    31 SECTION 11:  
SERVICE LOCATIONS AND SECURITY    32             11.1   Rights of Access    32
            11.2   Joint Venture Service Locations    32             11.3  
Unauthorised Access or Copying    32             11.4   Data Security for Bank
System    32             11.5   Data Security for Joint Venture    33
            11.6   Rights of Access to Bank Service Locations    34
            11.7   Co-operation with Special Investigations    35 SECTION 12:  
REPORTS, DATA AND INTELLECTUAL PROPERTY    35             12.1   Joint Venture
Reports and Data Sharing    35             12.2   Bank Reports and Data Sharing
   35             12.3   Format and Cost of Reports    35             12.4  
Ownership and use of the Bank Data    36             12.5   Access to the Bank
Data    36             12.6   Privacy    36             12.7   Ownership and use
of the Joint Venture Data    36             12.8   Access to the Joint Venture
Data    38 SECTION 13:   BUSINESS RECOVERY PLANS    38             13.1  
Business Recovery Plan    38             13.2   Force Majeure    39 SECTION 14:
  AUDITS, REGULATORY EXAMINATIONS AND COMPLIANCE    39             14.1   Audits
and Inspections    39             14.2   Regulatory Matters    40 SECTION 15:  
TERM AND TERMINATION OF AGREEMENT    42             15.1   Term and Agreement   
42

 

-2-



--------------------------------------------------------------------------------

         Page             15.2   Termination Events    42             15.3  
Bank Default    42             15.4   Joint Venture Default    44
            15.5   Other Termination Events    46             15.6   Run-Off
Period and Termination    46             15.7   Consequences of termination
where GPUK owns 100% of Membership    48 SECTION 16:   DESIGNATION OF
RESPONSIBLE PERSONNEL    49             16.1   Joint Venture Representatives   
49 SECTION 17:   EMPLOYEES    49             17.1   Employee recruitment
Assistance    49 SECTION 18:   CREDIT POLICY    49             18.1   Approval
of Merchant Qualification Criteria    49             18.2   Review of Merchant
Qualification Criteria    49             18.3   Provision of updated copies of
Merchant Qualification Criteria    49 SECTION 19:   INDEMNIFICATION/LIMITATION
OF LIABILITY, ETC    50             19.1   Indemnification    50
            19.2   Limitation of Liability    52             19.3   Recovery   
54             19.4   Notice of Default    54             19.5   Notice of
Litigation    54 SECTION 20:   REMEDIES    54             20.1   Remedies of the
Bank    54 SECTION 21:   DISPUTE RESOLUTION    55             21.1   Dispute
Resolution    55 SECTION 22:   MISCELLANEOUS    55             22.1   Amendments
   55             22.2   Notices    56             22.3   No Waiver; Remedies   
57             22.4   Third Party Beneficiaries    57             22.5  
Assignment    58             22.6   Governing Law, Jurisdiction    58
            22.7   Entire Agreement    59             22.8   Independent
Contractor    59             22.9   Severability    59             22.10  
Execution in Counterparts    59             22.11   Confidentiality    59
            22.12   Joint Announcement    62             22.13   Survival    62
            22.14   Further Assurances    63             22.15   Data Protection
   63             22.16   Expenses    63

 

-3-



--------------------------------------------------------------------------------

         Page             22.17   Binding Agreement    63             22.18  
Withholding Tax; Applicable Sales Taxes; Transfer Pricing    63
            22.19   Countering Bribery    66

SCHEDULE 2.5 : EXISTING FORM OF NEW MERCHANT AGREEMENT

SCHEDULE 2.7 : LIST OF KEY ACCOUNTS

SCHEDULE 3.1(b) : JOINT VENTURE SERVICE LEVELS

SCHEDULE 3.1(e) : PROCESSING AGREEMENT

SCHEDULE 3.2.1 : BANK SERVICES AND FEES

SCHEDULE 3.2.2 : BANK SERVICE LEVELS

SCHEDULE 6.1(f) : REFUND OR REFERRAL FEE PURCHASE AMOUNT

SCHEDULE 7.3 : INDEMNIFIED EXISTING MERCHANT LIST

SCHEDULE 7.4 : EXISTING RESERVE ACCOUNTS

SCHEDULE 18.1 : MERCHANT QUALIFICATION CRITERIA

 

-4-



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED

MARKETING ALLIANCE AGREEMENT

This FIRST AMENDED AND RESTATED MARKETING ALLIANCE AGREEMENT (“Agreement”) is
made on      June 2009, by and among HSBC Bank PLC, a company incorporated under
the laws of England and Wales (registered number 14259) with its registered
office at 8 Canada Square, London E14 5HQ, GLOBAL PAYMENTS INC., a corporation
organized under the Laws of the State of Georgia U.S.A with its registered
address at 10 Glenlake Parkway, North Tower, Atlanta, Georgia, 30328, and HSBC
Merchant Services LLP (No. 0C337146) a limited liability partnership
incorporated under the laws of England and Wales whose registered office at 51
De Montfort Street, Leicester, LE1 7BB.

WHEREAS, on 17 June 2008 the Bank and GPUK entered into the Purchase Agreement
pursuant to which the Bank agreed to sell and GPUK agreed to purchase a 51%
interest in the Joint Venture; and

WHEREAS, the Parties entered into a Marketing Alliance Agreement dated 30 June
2008 (the “Original Marketing Alliance Agreement”) which sets out certain
activities which the Parties have agreed to undertake or cause to be undertaken
with respect to the Merchant Acquiring Business; and

WHEREAS, the Bank has agreed to sell and Global Payments U.K. Limited agreed to
purchase the Bank’s 49% interest in the Joint Venture; and

WHEREAS, the Parties have agreed to amend and restate the Original Marketing
Alliance Agreement as set forth herein; and

WHEREAS, the execution and delivery of this Agreement by the Bank, GPN and the
Joint Venture is one of the deliveries to be made at closing of the Instrument
of Transfer; and

NOW, THEREFORE, in consideration of the closing of the transactions contemplated
by the Instrument of Transfer, of the foregoing and of the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Bank, GPN and the Joint Venture hereby agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions and Interpretation. Capitalised terms used but not
defined in this Agreement shall bear the same meanings as in part 1 of Schedule
1.1 to the Purchase Agreement (the “Definition and Interpretation Schedule”) and
the provisions of part 2 of the Definition and Interpretation Schedule shall
apply as if they appeared in this Section. Other expressions which are defined
in this Agreement shall bear the meanings so assigned to them where used
elsewhere in this Agreement.

SECTION 2. MERCHANT AGREEMENTS; SPECIAL ACCOUNTS

SECTION 2.1 Merchant Agreements. Except as expressly provided for in this
Agreement, the Bank shall remain a party to all Existing Merchant Agreements and
take such other actions as may be necessary in consultation with the Joint
Venture in order to comply with the applicable Association Rules as they relate
to the Bank Services.

 

-1-



--------------------------------------------------------------------------------

SECTION 2.2 Rights under Merchant Agreements.

 

  (a) The rights and obligations of the Joint Venture and the Bank in relation
to the Existing Merchant Agreements and New Merchant Agreements entered into
between the Effective Time and the New Form Merchant Agreement Issue Date are as
set out in the Hive Down Agreement. Except as expressly set out herein the Joint
Venture shall, after the Effective Time, be entitled to receive all of the
rights under all Existing Merchant Agreements and New Merchant Agreements and
shall be responsible for all liabilities arising from or relating to all
Existing Merchant Agreements and New Merchant Agreements.

 

  (b) Save as expressly provided below in Section 2.2(c), the Joint Venture
shall not, prior to the later of the Migration Completion Date or the expiry or
termination of the HSBC Trade Mark Licence Agreement (“Relevant Date”), assign
or transfer the benefits or obligations under any Merchant Agreement (other than
an assignment of any right of the Joint Venture to revenue) without the prior
written Consent of the Bank (not to be unreasonably withheld or delayed). The
Bank’s refusal to grant Consent to any such assignment or transfer to a
Restricted Entity shall not be considered “unreasonably withheld” by the Bank.
For greater certainty, a Change of Control of HMS or of any of HMS’ parent or
affiliates shall not constitute an assignment as contemplated by this
Section 2.2(b).

 

  (c) The Joint Venture shall be permitted to assign to any Person:

 

  (i) at any time after the First Variation Effective Date, its rights to
revenue in respect of any Merchant Agreement;

 

  (ii) at any time after the Relevant Date, any of its rights and obligations in
respect of any Merchant Agreements;

 

  (iii) at any time after the Relevant Date, all of its rights and obligations
in respect of any Merchant Agreements where such assignment or delegation is
part of a transfer of all of the rights of the Joint Venture under this
Agreement to the same Person to whom such Merchant Agreements are assigned;

 

  (iv) at any time after the Relevant Date, any of its rights and obligations in
respect of any Merchant Agreements in relation to any assignment or delegation
of any of the Joint Venture’s rights, privileges, duties and obligations
hereunder to an Affiliate of the Joint Venture in accordance with, and subject
to, Section 22.5 (Assignment);

 

  (v)

at any time after the Relevant Date, in conjunction with a Change of Control,
all Merchant Agreements, where all or substantially all of the rights or
obligations under such Merchant Agreements are

 

-2-



--------------------------------------------------------------------------------

 

assigned or transferred by the Joint Venture to the Person to whom such control
is transferred and who is not an Affiliate of the Joint Venture; and/or

 

  (vi) at any time after the Relevant Date, any of its rights, privileges,
duties and obligations hereunder to any Person into or with which the assigning
or delegating Party shall merge or consolidate or to which the assigning or
delegating Party shall sell all or substantially all its assets in accordance
with Section 22.5.

 

  (d) In relation to any assignment of Merchant Agreements pursuant to
Section 2.2(c) above the Joint Venture shall be entitled to request that the
Bank assign to the assignee: (i) any remaining rights and obligations it may
have by virtue of remaining a party to the Merchant Agreements; and/or (ii) any
BIN/ICA’s which relate to the Merchant Agreements that are to be assigned and
which the Bank is permitted to assign pursuant to applicable Laws and
Association Rules; and, subject to the Bank being indemnified (in a form
reasonably acceptable to the Bank) by the Joint Venture and the relevant
assignee against any claims and liability in relation to such Merchant
Agreements and BIN/ICAs relating to transactions processed after the effective
date of the Bank’s assignment referred to in this Section 2.2(d), the Bank shall
assign such Merchant Agreements and/or BIN/ICAs in accordance with such request.

 

  (e) Save in relation to an assignment under Section 2.2(c)(i), (iii), (iv),
(v) and (vi) or any assignment under Section 2.2(c)(ii) where the Joint Venture
continues notwithstanding such assignment to carry out (and retains all rights
and obligations in relation to carrying out) settlement with the relevant
Merchant, following any assignment under Section 2.2(c)(ii) of any Merchant
Agreement by the Joint Venture, the Bank shall immediately following the
perfection of such assignment (by way of migration, conversion and transfer of
the Merchant Agreement and BIN/ICAs to the assignee, as the case may be) have no
further obligation or liability to the Joint Venture or any assignee under this
Agreement (with respect to the assigned Merchant Agreements), under the assigned
Merchant Agreement or otherwise in relation to the assigned Merchant; provided
that, the Bank’s obligations under any assigned Merchant Agreements, under this
Agreement and in relation to the assigned Merchant will continue as to all
liabilities which arose or Credit Card Transactions which were handled prior to
the perfection of such assignment from the Bank to the applicable assignee.

 

  (f) The Parties agree that:

 

  (i) they will work together in good faith and use their commercially
reasonable endeavours to cause an orderly transition of any assigned Merchant
Agreements to the relevant assignee or transferee within a transition period
reasonably requested by the Joint Venture (and the Joint Venture will pay the
Bank’s reasonable costs and expenses in relation to any such transition
assistance provided by the Bank pursuant to this Section); and

 

-3-



--------------------------------------------------------------------------------

  (ii) the Joint Venture shall, notwithstanding any assignment of any Merchant
Agreement, continue to be liable to the Bank under this Agreement in relation to
all obligations and liabilities it has to the Bank in relation to such Merchant
Agreement.

SECTION 2.3 Modifications to and terminations of Merchant Agreements.

 

  (a) The Joint Venture shall not modify any Merchant Agreement in a way which
increases the Bank’s liabilities to the Card Associations or under any Merchant
Agreement or under this Agreement or any other Operative Document without the
Bank’s prior written Consent. Except as set forth in the preceding sentence,
Section 2.4 (Modification of Existing Merchant Agreements), Section 2.7 (Key
Accounts) and Section 6.1(q) (Exclusivity and Marketing), the Joint Venture
shall have the right to modify any Merchant Agreement at any time.

 

  (b) Subject to the provisions of Section 2.7(c) regarding Key Accounts, the
Joint Venture shall have the right to terminate any Merchant Agreement at any
time. Unless otherwise expressly provided for in this Agreement, the Bank shall
not terminate any Existing Merchant Agreement or New Merchant Agreement without
the prior Consent of the Joint Venture such Consent not to be unreasonably
withheld.

SECTION 2.4 Modification of Existing Merchant Agreements. Without prejudice to
Section 2.3, the Joint Venture shall not effect modifications to Existing
Merchant Agreements prior to 1 January 2009 (i) except to the extent it deems
reasonably necessary to protect itself against a Loss; or (ii) except in
relation to Key Accounts to which Section 2.7 applies, to (on notice to a
Merchant in accordance with the terms of the relevant Existing Merchant
Agreement), increase the fees charged to that Merchant where:

 

  (a) such increase is equivalent to a fully absorbed cost increase (including
an increase in Interchange Fees) received from a Card Association or Network
Organisation;

 

  (b) the Merchant is priced below Interchange Fees plus Assessments provided
that the increase does not result in charges which exceed the Standard Rate; or

 

  (c) as otherwise agreed with the Bank (including where incorporated in an
amended or replaced form of agreement approved by the Bank).

SECTION 2.5 New Merchant Agreements. The Bank and the Joint Venture shall
cooperate in good faith to agree a new form of Merchant Agreement as soon as
practicable following the Completion Date and, in any event, prior to the date
75 days from the Completion Date (the “New Form Merchant Agreement Target
Date”). If the Bank and the Joint Venture have not agreed a new form of Merchant
Agreement by the New Form Merchant Agreement Target Date, the Bank and the Joint
Venture shall be deemed to have agreed to the

 

-4-



--------------------------------------------------------------------------------

latest draft form of Merchant Agreement as proposed by the Joint Venture on such
date, provided that such draft form of Merchant Agreement shall comply with
applicable Laws, Association Rules and Clearing System Rules. The form of
Merchant Agreement deemed to be agreed under the preceding sentence or as agreed
between the Bank and the Joint Venture prior to the New Form Merchant Agreement
Target Date shall be the “New Form Merchant Agreement”. From the Effective Time
until the date the New Form Merchant Agreement has been printed and is ready for
issue (which shall be no later than the date 60 days following the New Form
Merchant Agreement Target Date) (or any later date agreed between the Joint
Venture and the Bank) (the “New Form Merchant Agreement Issue Date”), except as
otherwise provided herein, all Merchant Agreements executed by the Joint Venture
shall be substantially in the form set out in Schedule 2.5 (Existing Form of New
Merchant Agreement). From the New Form Merchant Agreement Issue Date (or any
later date agreed between the Joint Venture and the Bank), except as otherwise
provided herein, all Merchant Agreements executed by the Joint Venture shall be
substantially in the form of the New Form Merchant Agreement, which form may be
amended from time to time by the Joint Venture with the prior written Consent of
the Bank, (the form in Schedule 2.5 together with the New Form Merchant
Agreement and any subsequently agreed amended forms each being an “Agreed Form
New Merchant Agreement”). Notwithstanding the foregoing, if the Bank and the
Joint Venture provide a joint response to a request for proposal (“RFP”) which
relates to Merchant Acquiring Services, the Joint Venture shall have the limited
authority to sign, on behalf of the Bank, a New Merchant Agreement which is
substantially in the form presented in the joint RFP response even if the form
materially differs from the Agreed Form Merchant Agreement, provided that the
obligations of the Bank in such agreement do not differ materially from the
obligations of the Bank under the Agreed Form Merchant Agreement. Except as set
forth above, the Bank’s Consent shall be required prior to the execution of any
New Merchant Agreement negotiated between the Joint Venture and a Merchant
pursuant to any other RFP. Where in this Section 2 the Bank’s Consent is
required in relation to a modification to a Merchant Agreement, or to the terms
of a New Merchant Agreement, or to the terms of a new Agreed Form New Merchant
Agreement, the Bank’s Consent shall not be unreasonably withheld or delayed and
shall be assumed to have been given unless the Bank advises the Joint Venture
that it does not Consent within 7 days of a written request for Consent being
received by the Bank.

SECTION 2.6 Authorised Agent. The Bank hereby grants to the Joint Venture the
limited authority to sign any New Merchant Agreements from time to time on
behalf of the Bank in accordance with the terms of this Agreement, provided that
such New Merchant Agreements do not differ substantially from the Agreed Form
New Merchant Agreement.

SECTION 2.7 Key Accounts.

 

  (a) Attached hereto as Schedule 2.7 (List of Key Accounts) is a list of
Merchants that the Parties acknowledge are significant relationship customers of
the Bank (the “Key Accounts”). Notwithstanding any provision to the contrary in
this Agreement, the Bank may add any Merchant or otherwise revise the list of
Merchants set out in Schedule 2.7 (List of Key Accounts) at any time and from
time to time as the Bank may reasonably consider appropriate by giving at least
30 days notice to the Joint Venture provided that at no time will Schedule 2.7
(List of Key Accounts) contain more than 250 Merchants.

 

-5-



--------------------------------------------------------------------------------

  (b) Notwithstanding Section 2.7(c), the Joint Venture may, with 7 days prior
written notice to the Bank, amend the pricing relating to a Key Account where
the Key Account is currently priced below the Standard Rate applicable to
Merchants having characteristics in the market place (including volume levels)
materially the same as those of the relevant Key Account (“Relevant Standard
Rate”), provided that the increased price charged shall not be greater than the
Relevant Standard Rate.

 

  (c) Except as permitted in Section 2.7 (b), if the Joint Venture desires to
cause a Merchant Agreement that relates to a Key Account to be terminated or
modified in respect of any material commercial terms (including discount fees
and other fees and expenses payable by the Key Account) or to commence or
threaten legal action against a Key Account in connection with the applicable
Merchant Agreement, the Joint Venture shall first give notice to the Bank’s
Joint Venture Representative of its intention to do so (a “Key Account Notice”),
which notice shall include a description of the Joint Venture’s proposed course
of action and the reasons therefore. A Key Account Notice indicating that the
Joint Venture desires either to terminate a Merchant Agreement that relates to a
Key Account because it reasonably believes that a continuation of the Merchant
Agreement with the Key Account may result in Losses to the Joint Venture
(including Losses arising from or in connection with the potential bankruptcy or
insolvency of the Key Account or the risk profile of the Key Account or the
potential sale, assignment, transfer or disposal of the Key Account), or to seek
injunctive or other equitable relief against the Key Account, shall be
considered an “Emergency”. The Bank must respond to an Emergency within two
Business Days after the Key Account Notice is received by the Bank. If the Key
Account Notice does not relate to an Emergency, the Bank shall respond within
five Business Days after receipt of the Key Account Notice. If the Bank responds
to the Joint Venture within the applicable response time that it wishes to
become involved in the proposed action involving a Key Account with a view to
avoiding or preventing the proposed termination, modification or legal or other
proceeding or action or otherwise addressing the issues set forth in the Key
Account Notice, the Bank and the Joint Venture shall negotiate in good faith to
ensure that a mutually agreeable solution is reached as soon as reasonably
possible. In the event that (i) the Bank does not respond to the Key Account
Notice within the applicable response time, or (ii) the Bank responds but the
Bank and the Joint Venture do not reach a mutually agreeable solution including
where the Bank does not agree to subsidise or otherwise contribute or provide
rights of indemnity (to the satisfaction of the Joint Venture) with respect to
Losses arising from or in connection with such Key Account or the Merchant
Agreement relating to such Key Account (A) in the case of an Emergency, at the
end of the second Business Day, or (B) in any other case, at the end of the 10th
Business Day after the Bank has responded, or failed to respond within the
applicable response time, to the Key Account Notice, the Joint Venture shall be
permitted to proceed with the course of action proposed in the Key Account
Notice without any further notice to or Consent from the Bank.

 

-6-



--------------------------------------------------------------------------------

  (d) The Bank may, from time to time, request the Joint Venture to offer
Merchant Acquiring Services for specified fixed periods to certain Key Accounts
on the basis of Interchange Fees and Assessments plus an agreed margin which
margin (“Discounted Margin”) is lower than the margin element of the Standard
Rate applicable to Merchants having characteristics in the market place
(including volume levels) materially the same as those of the relevant Key
Account (“Standard Margin”). The Joint Venture and the Bank shall negotiate in
good faith taking into account prevailing market conditions and competitive
pricing and agree on a reduction of the Standard Margin for such Key Accounts,
failing which the Joint Venture shall honour the Discounted Margin request as
long as the Bank agrees to pay to the Joint Venture the difference between the
Discounted Margin and the Standard Margin (the “Reimbursement Amount”). The
Joint Venture shall invoice the Bank monthly for any Reimbursement Amount owed
by the Bank under this Agreement and such invoices shall be due and payable
within 30 days after receipt by the Bank.

 

  (e) If the Bank desires to terminate any arrangement described in
Section 2.7(d) with respect to a particular Key Account, it shall have the right
to do so by providing the Joint Venture with written notice in advance of such
termination specifying the effective date of termination; provided, however,
that such notice period must be at least as long as the notice period required
under the terms of the applicable Merchant Agreement for the Joint Venture to
terminate or if appropriate amend, as applicable, the applicable Merchant
Agreement plus an additional 30 days.

SECTION 2.8 Bank Affiliate Transactions and “on us” transactions.

 

  (a) The Bank acknowledges that there are certain Credit Card Transactions
(collectively, “Bank Affiliate Transactions”) of the Bank and certain of its
Affiliates and other Persons in which the Bank has an ownership interest (e.g.,
insurance and brokerage subsidiaries) (collectively, for the purposes of this
Section only, “Bank Affiliates”). The Bank agrees that it shall use commercially
reasonable endeavours to ensure that all Bank Affiliates who utilise the
Merchant Acquiring Services or services similar to the Merchant Acquiring
Services (i) process Bank Affiliate Transactions exclusively through the Joint
Venture; and (ii) execute a New Merchant Agreement with the Joint Venture in the
same form as the Agreed Form Merchant Agreement not later than 6 months after
the Effective Time. Where a Bank Affiliate Transaction is processed in the
absence of a Merchant Agreement being in place with the relevant Bank Affiliate
the Bank shall charge the Bank Affiliate at a rate equivalent to that charged by
the Joint Venture in the Ordinary Course for such processing and shall reimburse
the Joint Venture all sums received from the Bank Affiliate.

 

  (b)

The Bank acknowledges that certain Credit Card Transactions are processed as “on
us” transactions by the Bank rather than being processed through the Credit Card
Interchange System, including, but not limited to, Bank Affiliate Transactions
referred to above. Between the Effective Time and

 

-7-



--------------------------------------------------------------------------------

 

the date that all transactions are processed through the Credit Card Interchange
System, the issuing side of the Bank shall receive “on-us” rates for all “on-us”
transactions which rates shall not exceed the Interchange Fees that the relevant
Bank Affiliate Transaction would have otherwise attracted. The Bank agrees that
following the Transition Period, all such transactions shall be processed
through the Credit Card Interchange System, unless otherwise agreed or required
by Laws or Association Rules.

SECTION 3. SERVICES

SECTION 3.1 Joint Venture Services; Processor Exclusivity.

 

  (a) During the Term, the Joint Venture shall provide the Joint Venture
Services in respect of all Merchant Agreements in accordance with this Agreement
(either through itself or through the Transition Agreement or the Processing
Agreement). For the avoidance of doubt, if any of the Bank’s benefits or
obligations under any Merchant Agreements which are intended to be transferred
or assigned to the Joint Venture are not effectively transferred or assigned for
any reason, the Joint Venture shall perform the Joint Venture Services
(including such obligations) in respect of such Existing Merchant Agreements in
accordance with this Agreement notwithstanding that the Bank may remain bound by
such Merchant Agreements in respect of such obligations and the Joint Venture
shall be entitled to all of the benefits thereunder.

 

  (b) Without prejudice to the generality of this Section 3.1, the Joint Venture
shall ensure that the Joint Venture Services shall not give rise to any material
deterioration in terms of the types, quality or standard of the services,
products and functionalities provided or supported by the Bank under the
Merchant Acquiring Business as a whole immediately prior to the Completion Date.
The Joint Venture shall provide the Joint Venture Services in accordance with
the service levels described in Schedule 3.1(b) (Joint Venture Service Levels).
Notwithstanding the foregoing, during the period from the Completion Date to a
date 30 days after the Back End Migration Completion Date or the Front End
Migration Completion Date (as applicable) if and to the extent that the Required
Information delivered by the Bank under the Transition Agreement does not
include the information described in Part 1 (in relation to Back End Migration)
or Part 2 (in relation to Front End Migration) of Schedule 6 of the Transition
Agreement or such information is inaccurate then the Joint Venture shall not be
in breach of its obligations under this Agreement to meet a Joint Venture
Service Level if the breach is caused by such omission or inaccuracy of
information and provided always that the Joint Venture shall use commercially
reasonable endeavours to achieve the relevant Joint Venture Service Levels and
to cure any failure to do so. Notwithstanding anything in this Agreement to the
contrary, except for a breach of the Joint Venture Critical Service Levels which
are set forth in Section 15.4 (c) below, no breach of a Joint Venture Service
Level shall constitute a Joint Venture Default.

 

-8-



--------------------------------------------------------------------------------

  (c) As the Joint Venture’s and the GPN Processor’s technological
infrastructure becomes operational and, in no event later than the end of the
Transition Period, the Joint Venture Services shall include products and
services that, considered as a whole from the vantage point of customers, are
reasonably competitive in comparison to leading acquirers in the United Kingdom.
For greater certainty, the Joint Venture shall not be required to offer every
product or service offered by leading acquirers in the United Kingdom and shall
not be required to be the lowest cost acquirer.

 

  (d) The Joint Venture Services shall also include merchant reporting tools and
other back-end product features which are necessary for the growth of the
Merchant Acquiring Business.

 

  (e) The Joint Venture has appointed GPN as the GPN Processor with effect from
the Effective Time under the terms of the Processing Agreement attached at
Schedule 3.1 (e) (Processing Agreement). Whilst the Bank is represented on the
Board, the Joint Venture shall not agree to any amendment to the Processing
Agreement which could reasonably be expected to have a material adverse effect
on the Joint Venture or the Bank or to terminate the Processing Agreement
without the Board’s Consent. If the Bank is not represented on the Board, the
Joint Venture shall (i) not make any material amendment to the terms of the
following provisions within the Processing Agreement: Sections 7 (Joint Venture
Data, Bank Data), 8 (Data Processing), 9 (Audits, Regulatory Examinations and
Compliance) and 10.13 (Confidentiality); and (ii) procure that the GPN Processor
complies with Section 2.4(c) of the Processing Agreement (Use of
Subcontractors); and (iii) not enter into any replacement Processing Agreement
that does not include provisions offering substantially the same protections to
the Bank as those contained in the Sections described above, in each case,
without the Bank’s Consent. In the event that the Joint Venture receives a
notice of termination of the Processing Agreement from the GPN Processor, at any
time, the Joint Venture shall promptly notify the Bank.

SECTION 3.2 Bank Services. During the Term the Bank shall provide the Bank
Services as set out in Schedule 3.2.1 (Bank Services and Fees) unless otherwise
agreed with the Joint Venture or provided for in this Agreement. The Bank shall
ensure that the Bank Services shall not (i) give rise to any material
deterioration in the services and functionalities provided or supported by the
Bank prior to the Effective Time which are equivalent to the Bank Services; and
(ii) cause any breach of the Merchant Agreements. The Bank shall provide the
Bank Services in accordance with the standards applied before the Completion
Date and in accordance with the service levels described in Schedule 3.2.2 (Bank
Service Levels). Except for a breach of a Bank Critical Service Level which is
set forth in Section 15.3 (c), no breach of a Bank Service Level hereunder shall
constitute a Bank Default.

SECTION 3.3 Authorisations and Consents. The Joint Venture shall be solely and
fully responsible for ensuring compliance by the Joint Venture with all
applicable Laws, Association Rules and Clearing System Rules, including any
service levels established thereunder, and obtaining and complying with the
terms and conditions of all Authorisations and Consents required by applicable
Laws, Association Rules and Clearing System Rules, in each case, with

 

-9-



--------------------------------------------------------------------------------

respect to the Joint Venture Services to be performed by the Joint Venture or by
other Persons (other than the Bank) on its behalf, and shall pay all related
Merchant acquiring fees, costs and expenses and assume all other obligations
associated therewith. The Joint Venture shall be solely and fully responsible
for and shall pay all fines and penalties arising from or in connection with any
non-compliance by the Joint Venture or any Person (other than the Bank) on its
behalf with any Merchant Agreement, applicable Laws, Association Rules or
Clearing System Rules or other applicable requirements in respect of its
delivery of the Joint Venture Services. As between the Bank and the Joint
Venture, the Joint Venture shall collect from and be responsible for any fines
and penalties arising from the non-compliance by a Merchant with any Association
Rules or Clearing System Rules. Other than the Merchant acquiring fees, costs
and expenses described above the Joint Venture shall not be responsible for any
Authorisations, Consents, memberships or sponsorships required to be obtained
and/or maintained by the Bank or any Person on its behalf or for any related
fees, costs and expenses required or incurred in connection with the performance
by the Bank or any Person on its behalf of the Bank Services. The Bank shall be
solely and fully responsible for ensuring compliance with all applicable Laws,
Association Rules and Clearing System Rules, including any service levels
established thereunder, and obtaining and complying with the terms and
conditions of all Authorisations and Consents required by applicable Laws,
Association Rules and Clearing System Rules, in each case, with respect to the
Bank Services to be performed by it or by other Persons on its behalf and,
subject to the Bank’s right to reimbursement as set out in this Agreement, shall
pay related fees, costs and expenses and assume all other obligations associated
therewith. For the avoidance of doubt, the Bank shall pay all membership fees,
costs and expenses of the applicable Card Associations and Network Organisations
which arise solely and directly from the Bank’s status as an issuer of Cards
(and no right of reimbursement shall apply to such fees, costs and expenses).
The Bank shall be responsible for and shall pay all fines and penalties arising
from or in connection with non-compliance by the Bank or any Person on its
behalf with any applicable Laws, Association Rules or Clearing System Rules or
other applicable requirements, in respect of its delivery of the Bank Services
(and no right of reimbursement shall apply to such fees, costs and expenses and,
for the avoidance of doubt, Section 19.2(d) is not intended to limit or exclude
the Bank’s liability to the Card Associations in respect of such fines and
penalties). Notwithstanding anything to the contrary contained in this
Agreement, the Bank shall not be responsible for any Authorisations and Consents
required to be obtained and/or maintained by the Joint Venture or any Person on
its behalf or for any related fees, costs and expenses required or incurred in
connection with the performance by the Joint Venture or any Person on its behalf
of the Joint Venture Services. In the event that the Bank receives a notice of a
violation by the Joint Venture of a Merchant Agreement or an applicable Law,
Association Rule or Clearing System Rule, the Bank shall as soon as reasonably
practicable notify (but in no event more than two Business Days following
receipt of such notice) the Joint Venture of the occurrence and details of such
event.

SECTION 3.4 Fees for Bank Services; Invoices.

 

  (a)

Except as provided for in Section 8.5, the Bank shall charge the Joint Venture
in providing the Bank Services the fees described in Schedule 3.2.1 (Bank
Services and Fees) and: (i) for any Bank Service that is provided during the
period from the Effective Time to the First Variation Effective Date which
continues to be provided following the First Variation Effective Date and which
is not covered by Schedule 3.2.1, an amount equal to the Direct Costs incurred
by the Bank or any of its Affiliates in the provision of

 

-10-



--------------------------------------------------------------------------------

 

the Bank Services not covered by Schedule 3.2.1; and (ii) for any New Bank
Service, such fees, charges and/or costs as may be agreed between the Bank and
the Joint Venture (and the Bank shall not be required to provide any New Bank
Service, and the Joint Venture will not be obligated to purchase any New Bank
Service from the Bank, unless and until such fees, charges and/or costs have
been agreed), in each case subject to any adjustment pursuant to
Section 22.18(k) (Withholding Tax; Applicable Sales Taxes; Transfer Pricing)
(provided that, for the avoidance of doubt, the Bank may not charge for the same
services under both this Agreement and the Transition Agreement). The Bank shall
invoice the Joint Venture by the 15th day of each month for the Bank Services
provided during the immediately preceding month. The Joint Venture shall pay any
undisputed amounts set forth in the Bank invoices within 30 days after receipt.
All payments shall be made in pounds sterling. Except as otherwise specifically
set out in this Agreement, the charges set forth in Schedule 3.2.1 are the sole
and exclusive charges for the Bank Services. For greater certainty, any Bank
Service covered by Section 9.1(b) (Payment of Scheme Fees and Interchange Fees)
shall be reimbursed in accordance with that Section 9.1(b) and not this Section.

 

  (b) The Joint Venture shall notify the Bank of any disputed amounts contained
in any invoice submitted under this Section in the manner specified in, and the
dispute shall be resolved in accordance with, Section 3.4(e).

 

  (c) GPN and the Joint Venture shall have the right to audit the Books and
Records of the Bank applicable only to the Bank’s billing for the provision of
the Bank Services hereunder; provided that such inspection shall be conducted
not more often than at reasonable intervals, shall be at mutually agreeable
times upon prior appointment and subject to the Bank’s Security and Privacy
Policies and Procedures.

 

  (d) [Intentionally blank]

 

  (e) Any dispute arising from any invoice issued pursuant to this Section 3.4
shall be resolved in the following manner:

 

  (i) within 180 days after receiving the invoice, the Joint Venture shall serve
written notice on the Bank stating the nature and amount of its dispute;

 

  (ii) the Joint Venture and the Bank shall each appoint an appropriate officer
with authority to resolve the dispute on its behalf within 10 days after the
Bank has received the notice of dispute from the Joint Venture;

 

  (iii) the officers respectively appointed by the Joint Venture and the Bank
shall act in good faith and use all reasonable endeavours to resolve the
dispute;

 

-11-



--------------------------------------------------------------------------------

  (iv) if the dispute is not resolved within 30 days after the Bank receives the
notice of dispute from the Joint Venture, the dispute shall be handled in
accordance with Section 21 (Dispute Resolution);

 

  (v) the Bank shall not be entitled to serve notice under Section 15.4(a) in
respect of any disputed amount for as long as such dispute is continuing;

 

  (vi) the Joint Venture shall pay the Bank all undisputed amounts of any
invoice on or before the due date whilst the dispute is being resolved in
accordance with the provisions of this Agreement. If it is later agreed by the
Joint Venture and the Bank or it is ordered by an arbitrator or court that the
whole or any part of the disputed amount of the invoice should be paid by the
Joint Venture, the Joint Venture shall pay to the Bank the disputed amount
together with interest on that amount at the rate of 10% per annum for the
period from the due date on the applicable invoice until the date on which
payment is actually received by the Bank.

 

  (f) The Joint Venture shall not be obligated to pay any fees or expenses to
the Bank under this Agreement unless the Bank delivers an invoice to the Joint
Venture for such fees or expenses within six months after the last day of the
month in which such fees or expenses are incurred. All invoices issued to the
Joint Venture shall be in a form which complies with any applicable Laws.

SECTION 3.5 GPN obligation in relation to Transition Agreement. GPN shall pay to
the Bank the sums described in Sections 5.5(b) (Delayed Back-End Migration
Completion) and 5.7(b) (Delayed Front-End Migration Completion) of the
Transition Agreement on behalf of the GPN Processor.

SECTION 4. DEPOSIT AND SETTLEMENT PROCEDURES

SECTION 4.1 Acceptance, Delivery, and Settlement of Credit Card Transaction
Records and Debit Card Transaction Records.

 

  (a) On and after the Effective Time, the Joint Venture shall accept Credit
Card Transaction Records and Debit Card Transaction Records from Merchants in
documentary or electronic (including telephonic) form and shall transmit such
information as is reasonably required by the Bank to settle with Merchants in
the Ordinary Course of the Joint Venture’s business in accordance with the
provisions of this Agreement and the applicable Merchant Agreement.

 

  (b)

The Bank or its Affiliates (as applicable) shall, on the instructions of the
Joint Venture and subject to the receipt of the information described in
Section 4.1(a), transfer funds from the applicable Settlement Account to the
Merchant Depository Accounts (whether maintained by Merchants with it or with
financial institutions other than the Bank or any of its Affiliates) in

 

-12-



--------------------------------------------------------------------------------

 

the Ordinary Course of the Bank’s business for settling transactions effected by
the Merchants. In the case of Merchants that are settled on a net basis, such
settlement amounts shall be net of certain Account Fees depending on the Joint
Venture’s arrangement with the Merchant.

 

  (c) The Bank or its Affiliates, as applicable, shall debit funds from the
applicable Settlement Account to effect transfers in accordance with
Section 4.1(b). In the event that the Daily Aggregate Balance of the Settlement
Accounts is negative at the end of a day, the Joint Venture shall pay the Bank a
service fee in accordance with Section 4.3. Unless otherwise agreed by the Joint
Venture and the Bank, the Bank and its Affiliates shall be prohibited from
backdating any settlement deposits into a Merchant Depository Account (e.g.,
giving a Merchant credit for funds availability in its Merchant Depository
Account before the funds are actually deposited). The Joint Venture shall also
be prohibited from requesting the transfer of funds to either a Merchant
Depository Account or a Joint Venture Bank Account prior to the requests for
settlement being sent to the respective Card Association or Network Association.

 

  (d) The Parties agree that any over-the-counter cash advances shall be
processed (authorized and settled) through the Credit Card Interchange System
from the Effective Time. The Joint Venture shall be entitled to all processing
revenues (including but not limited to the reverse interchange) arising from
over-the-counter cash advances whether or not Bank Affiliates have entered into
a Merchant Agreement pursuant to Section 2.8 (a) (Bank Affiliate Transactions
and “on us” transactions). The Bank shall be liable for any valid Chargeback
arising from such transactions.

SECTION 4.2 Amendments. The Parties acknowledge and agree that the procedures
set forth in this Section 4 may be amended by agreement between the Joint
Venture and the Bank from time to time provided that such amended procedures are
in accordance with applicable Laws, Association Rules, Clearing System Rules and
provided further that there is no material adverse impact on the Bank.

SECTION 4.3 Funding Costs for Merchant Settlement.

 

  (a) In the event the Daily Aggregate Balance of all of the Settlement Accounts
at midnight (local time in the UK) on any day is negative, the Joint Venture
shall owe the Bank a service fee equal to the negative amount of such Daily
Aggregate Balance multiplied by the Bank’s then applicable daily lending rate
which shall be equal to the best rate then available from the Bank for a similar
secured lending facility. The Bank shall provide the Joint Venture with a
reconciliation of the debit balances and credit balances in all of the
Settlement Accounts which have been used to calculate each Daily Aggregate
Balance within thirty days after the end of the applicable month and the Joint
Venture shall pay any service fee owing to the Bank within 30 days after the
Joint Venture’s receipt of the applicable invoice from the Bank. The
reconciliation provided by the Bank shall include a description of the daily
debit or credit balance in each Settlement Account, together with the applicable
lending rate.

 

-13-



--------------------------------------------------------------------------------

  (b) Upon receiving cleared funds from the applicable Card Association or other
settlement system for settlement of Credit Card Transactions, the Bank shall
apply such funds towards satisfaction of any debit balance in the relevant
Settlement Account on a same day basis.

 

  (c) The Daily Aggregate Balance shall not include any debit balance in any
Settlement Account to the extent that the applicable amount of debit balance is
satisfied in full through the receipt of cleared funds from the applicable Card
Association or other settlement system on or before midnight (local time in the
UK) on the same day that such amount of debit balance was incurred.

 

  (d) Notwithstanding anything to the contrary contained in this Agreement, the
Bank shall not charge the Joint Venture any service fee described in
Section 4.3(a) on any Card Transactions involving Cards issued by the Bank which
are “on us” transactions.

SECTION 5. PAYMENTS AND ACCOUNTS; CLEARING ARRANGEMENTS

SECTION 5.1 General.

 

  (a) The Bank shall maintain one or more internal, segregated settlement
accounts (the “Settlement Accounts”), the sole purpose of which shall be for the
Bank to receive funds from the Card Associations and Network Organizations, as
the case may be, in connection with the Merchant Acquiring Business.

 

  (b) The Bank shall provide the Joint Venture electronically with details of
settlement activities (in the manner, format and content agreed to by the Joint
Venture and the Bank) on a daily and monthly basis. The Bank’s obligation under
this Section is satisfied by providing the Joint Venture with unlimited
electronic view access to the Settlement Accounts.

 

  (c) The Bank shall provide the Joint Venture the ability to instruct the Bank
to make transfers from the Settlement Account to Merchant Depository Accounts or
from the Settlement Accounts or from the Merchant Depository Accounts to the
Joint Venture bank accounts consistent with funding rights provided for in the
Merchant Agreements and in accordance with Association Rules. These transfers
will reflect settlement activities and shall include, but not be limited to,
Account Fees, merchant fees, establishment of Reserve Accounts, Chargeback and
Credit Losses, merchant funding exceptions (i.e., returns and miscellaneous
Merchant fund transfers), Card Association fees and exceptions (i.e., rejects).

 

  (d) In any event where the Merchant Acquiring Business receives settlement
proceeds from the Credit Card Associations in one currency and pays a Merchant
in another currency, the Bank agrees to make any such currency conversion
requested by the Joint Venture. The Bank shall charge the Joint Venture for such
foreign exchange activities as provided for in Schedule 3.2.1 (Bank Services and
Fees).

 

-14-



--------------------------------------------------------------------------------

SECTION 5.2 Withdrawal of Account Fees and Unreimbursed Chargebacks from
Merchant Depository Accounts. The Bank shall take the actions set forth in this
Section 5.2 unless otherwise prohibited by the Merchant Agreement. On a monthly
basis, or more frequently if requested by the Joint Venture, for all Merchants
which do not have their Account Fees debited from their net settlement amounts
on a daily basis, (a) the Joint Venture shall direct the Bank to withdraw the
Account Fees from each Merchant Depository Account maintained with the Bank or
any of its Affiliates, and (b) for each Merchant whose Merchant Depository
Account is maintained with a financial institution other than the Bank, collect
such Account Fees from the Merchant in the Ordinary Course of the Bank’s
business. Except as otherwise stated in Sections 2.4 (Modification of Existing
Merchant Agreements), 2.7 (Key Accounts) and 6.1(q) (Exclusivity and Marketing),
the Joint Venture shall have the right to change the manner in which Account
Fees are calculated and the Bank shall be obligated to use commercially
reasonable endeavours to accommodate such changes, so long as changes are
consistent with the applicable Merchant Agreements, Law and/or Association
Rules. On each Business Day for any Merchant whose unreimbursed Chargebacks and
Credit Losses are not already offset from its daily settlement amounts, the
Joint Venture shall direct the Bank to (i) withdraw any unreimbursed Chargebacks
and Credit Losses from each Merchant Depository Account maintained with the Bank
or any of its Affiliates, and (ii) for each Merchant whose Merchant Depository
Account is maintained with a financial institution other than the Bank or any of
its Affiliates, collect such Chargebacks and Credit Losses from the Merchant in
the Ordinary Course of the Bank’s business. The Bank shall cause the Account
Fees and amounts related to unreimbursed Chargebacks, Credit Losses and Merchant
settlement adjustments, if any, to be deposited into a Joint Venture Bank
Account. For the avoidance of doubt, the Bank is not required to take any
collection or enforcement steps or action other than debiting or collecting the
relevant amounts in accordance with this Agreement.

SECTION 5.3 Ownership of Settlement Accounts. The Parties agree that the
Settlement Accounts shall be held in the name of the Bank or its Affiliates in
order to comply with applicable Association Rules concerning the use by the
Joint Venture of the Bank’s BIN/ICAs. The Parties agree that the funds which are
held in the Settlement Accounts at any given time are held for the benefit of
the applicable Merchants and the Joint Venture according to the terms of the
relevant Merchant Agreement and this Agreement as their respective rights and
interests to those funds are set forth therein and the Bank shall not exercise
any right over such funds except as otherwise set forth in this Agreement.

SECTION 6. EXCLUSIVITY AND MARKETING

SECTION 6.1 Referral of Potential Merchants; Covenant Not to Compete;
Exclusivity; Indemnification for Indemnified Merchants.

 

  (a) For the purposes of this Section 6, “Restriction Period” means the period
of time commencing on the Completion Date and ending on the start of the Run-Off
Period.

 

  (b)

Subject to Section 6.1 (c), during the Restriction Period, neither the Bank nor
any of its Affiliates shall provide access to a BIN/ICA number owned by the Bank
or an Affiliate of the Bank to any Person for the purposes of a Competing
Business in the United Kingdom. This Section 6.1 (b) shall not restrict the Bank
or any of its Affiliates from providing access to an Affiliate

 

-15-



--------------------------------------------------------------------------------

 

of the Bank (whose primary business is outside the United Kingdom) to a BIN/ICA
number owned by the Bank or a Bank Affiliate in relation to the provision of
services similar to Merchant Acquiring Services that are Pan-European or
International Acquiring Services to a merchant of such Affiliate (whose primary
business is outside the United Kingdom) in respect of which an expression of
interest is received by the Bank or an Affiliate of the Bank from outside the
United Kingdom.

 

  (c) During the Restriction Period, neither the Bank nor any of its Affiliates
shall directly or indirectly solicit or accept on its own behalf or on behalf of
any Person (other than the Joint Venture) any Merchants or Prospective Merchants
in relation to a Competing Business in the United Kingdom.

 

  (i) The Bank further agrees that where GPUK (or any Affiliate of GPUK) owns
100% of the Membership Units in the Joint Venture neither the Bank nor its
Affiliates shall:

 

  (A) for six months following the Restriction Period solicit or accept
Merchants or Prospective Merchants on its own behalf or on behalf of any Person
(other than the Joint Venture); or

 

  (B) for eighteen months following the later of (i) the end of the Restriction
Period, and (ii) completion of the Transfer resulting in GPUK (or any Affiliate
of GPUK) owning 100% of the Membership Units in the Joint Venture, solicit
Merchants on its own behalf or on behalf of any Person (other than the Joint
Venture),

in each case in relation to a Competing Business in the United Kingdom.

 

  (ii) GPN further agrees that where the Bank owns 100% of the Membership Units
in the Joint Venture neither GPN nor its Affiliates shall, for eighteen months
following the later of (i) the end of the Restriction Period, and
(ii) completion of the Transfer resulting in the Bank owning 100% of the
Membership Units in the Joint Venture, solicit Merchants on its own behalf or on
behalf of any Person (other than the Joint Venture) in relation to a Competing
Business in the United Kingdom, except as permitted by Section 6.1(k).

 

  (d) During the Restriction Period neither the Bank nor any of its Affiliates
shall participate, directly or indirectly, in a Competing Business in the United
Kingdom (unless such Competing Business is entered into through the Joint
Venture).

 

  (e) Subject to Section 6.1(g), during the Restriction Period, the Bank shall
refer only to the Joint Venture any Person (a “Prospective Merchant”) who
expresses an interest in obtaining any of the following:

 

  (i) Merchant Acquiring Services in the United Kingdom;

 

-16-



--------------------------------------------------------------------------------

  (ii) Merchant Acquiring Services that are Pan-European; or

 

  (iii) International Acquiring Services,

in each case where the relevant referral is made by or through the Bank based in
the United Kingdom.

 

  (f) Notwithstanding anything to the contrary contained in this Agreement, in
the event of a Change of Control of the Bank, the foregoing shall continue to
apply to the Bank and its successors notwithstanding such Change of Control. In
the case of a Change of Control of the Bank involving a Merger Transaction where
the Bank is not the Surviving Person immediately following the completion of
such Merger Transaction, then the obligations contained in this Section shall
apply to (i) all of the branches (and the existing and potential merchants with
accounts at such branches) of the Bank in existence on the date immediately
prior to the Change of Control even if the name of such branches is changed or
the control of such branches is changed as a result of such Change of Control,
and (ii) to any other branches which bear the HSBC name (or derivation thereof)
provided that there shall be no obligation on the Surviving Person to comply
with this Section where to do so would put the Surviving Person in breach of a
written obligation of the Surviving Person pre-dating the Merger Transaction.
The foregoing exception shall relieve the Bank or the Surviving Person of its
obligations hereunder only to the extent prohibited by the express terms of the
agreement and for only so long as the written agreement referred to in the
foregoing sentence remains in effect and the Bank and/or the Surviving Person
shall terminate such obligation at the earliest possible time allowed by such
agreement (pursuant to a right to terminate for convenience or at the end of the
term) and shall not seek to extend the term of such obligation. If, following a
Change of Control of the Bank, there is a material, sustained reduction in the
number of referrals being made by the Bank to the Joint Venture and such
reduction is not justified by normal market fluctuations or circumstances other
than the Change of Control of the Bank, then, at GPN’s option, the Bank’s
referral obligations shall cease and the Bank shall pay GPN (on behalf of GPUK)
an amount as set forth in Schedule 6.1 (f) (Refund of Referral Fee Purchase
Amount) (the “Referral Fee Purchase Amount”).

 

  (g) Section 6.1 (e) shall not apply where the Joint Venture determines that
Joint Venture Services or functionalities required by any Prospective Merchant
are not currently made available by the Joint Venture and cannot be made
available by the Joint Venture within a reasonable period of time.

 

  (h)

The Parties acknowledge that, in addition to the Merchant Acquiring Business
that is the subject of this transaction, as at the Completion Date the Bank
and/or its Affiliates operate businesses similar to the Merchant Acquiring
Business in other regions of Europe (each an “Affiliated Business”). If, prior
to the start of the Run-Off Period, the Bank or its Affiliate desires to
transfer an Affiliated Business to another Person (other

 

-17-



--------------------------------------------------------------------------------

 

than an Affiliate of the Bank), the Bank must, subject to the grant of any
regulatory approvals that may be required and to the remainder of this
Section 6.1(h), first provide to the Joint Venture the opportunity to review
information relevant to transferring that Affiliated Business and to allow the
Joint Venture, within a period of 30 days following receipt of all information
reasonably requested by the Joint Venture, to make an offer to acquire such
Affiliated Business and to accept such offer provided that it is on terms
(including material non-monetary terms) substantially equal to or better than
those offered by the relevant other Person (and in the case of a transfer
relating to an Affiliated Business operated by HSBC Bank Malta, the terms are
deemed by HSBC Bank Malta to be an acceptable offer) and unless the Bank or the
relevant Affiliate decides not to proceed with the transfer of the Affiliated
Business. If GPN (or one of its Affiliates) has already entered into another
merchant acquiring joint venture with another major financial institution in the
primary country in which such Affiliated Business operates which is a competitor
of the Bank, which relationship the Bank reasonably deems unacceptable, and
which cannot be terminated or which cannot be modified to the Bank’s reasonable
satisfaction within a reasonable period of time, the Joint Venture shall have no
right of first refusal under this Section 6.1(h) as to such Affiliated Business
at that time but no other rights hereunder shall be affected.

 

  (i)

If prior to the start of the Run-Off Period the Bank or any of its Affiliates
(each, a “Controlled Person”) directly or indirectly acquires a business similar
to the Merchant Acquiring Business in the United Kingdom (an “Acquired
Affiliated Business”), such Controlled Person shall be required, subject to the
grant of any regulatory approvals that may be required, to offer such business
to the Joint Venture at fair market value (determined in accordance with the
procedures set forth in the Partnership Agreement (in effect immediately prior
to the First Variation Effective Date)) (other than in relation to an Affiliated
Business operated by HSBC Bank Malta in respect of which the value shall be as
agreed between the Joint Venture and HSBC Bank Malta) within 180 days of such
acquisition in accordance with the provisions of this Section unless such a
transfer (A) would result in a breach of any pre-existing obligation of such
Acquired Affiliated Business that is assumed by the Bank in connection with the
acquisition of such Acquired Affiliated Business or of an obligation of the Bank
or any of its Affiliates which exists as at the Completion Date, or (B) is
otherwise prohibited by Laws, or (C) would cause the Bank to incur a material
termination fee (unless the Joint Venture agrees to fund such termination fee).
The foregoing exception shall only relieve the Bank of its obligations hereunder
for so long as the obligation, restriction, or cause, as applicable, referred to
in the foregoing sentence remains in effect and the Bank shall terminate such
obligation at the earliest possible time allowed by such agreement (under a
right of termination for convenience or as allowed at the end of the term only)
and shall not seek to extend the term of such obligation. Except in relation to
a transfer relating to an Affiliated Business operated by HSBC Bank Malta, the
Joint Venture has a period of 30 days following receipt of the determination of
fair market value from the Appraisers which shall

 

-18-



--------------------------------------------------------------------------------

 

constitute the offer from the Bank in which to accept such offer. The parties
agree that, if (i) an exception to the Bank’s obligation to offer the Acquired
Affiliated Business to the Joint Venture as described in this Section 6.1(i)
applies, or (ii) the Joint Venture does not accept the offer to acquire the
Acquired Business within this 30 day period, the Bank’s obligations set out in
this Section 6.1(i) shall not apply in relation to the Acquired Affiliated
Business at that time, but any other rights hereunder shall not be affected. In
the event that an offer by the Joint Venture is accepted pursuant to the terms
of this Agreement, the Joint Venture and the Bank shall use commercially
reasonable endeavours to complete such sale as soon as practicable. In relation
to an Acquired Affiliated Business operated by HSBC Bank Malta, should the
Controlled Person be required to offer such business to the Joint Venture then
the Controlled Person shall provide to the Joint Venture the opportunity to
review information relevant to transferring that Acquired Affiliated Business
and to allow the Joint Venture, within a period of 30 days following receipt of
all information reasonably requested, to make an offer to acquire such Acquired
Affiliated Business and to accept such offer provided that it is on terms
(including material non-monetary terms) that are deemed by HSBC Bank Malta to be
an acceptable offer.

 

  (j) [Intentionally blank]

 

  (k) The BIN/ICA numbers owned by the Bank or any of its Affiliates and
utilised by the Joint Venture pursuant to this Agreement shall not be used for
any business of GPN or the Joint Venture other than the Merchant Acquiring
Business and shall not, without the prior express written consent of the Bank,
be used for the purposes of providing Merchant Acquiring Services (or any other
services) to any Person other than those Merchants who have a Merchant Agreement
in effect as at the First Variation Effective Date and any new Merchants who
enter into a Merchant Agreement as a consequence of Organic Growth or who become
Merchants as a consequence of the acquisition by the Joint Venture of a merchant
acquiring portfolio from the Bank or any of its Affiliates.

 

  (l) During the Restriction Period the Joint Venture shall not form an alliance
with any Restricted Entities in the United Kingdom. Notwithstanding the
foregoing the Bank acknowledges that a parent of the Joint Venture could be
acquired by a bank or by a Restricted Entity and nothing herein shall be
construed as attempting to prevent or restrict such acquisition and such
acquisition shall not put either the Joint Venture or the acquiring party in
breach of this Section as a result of such acquisition.

 

  (m) The Joint Venture may solicit:

 

  (i) Merchant Acquiring Services within the United Kingdom;

 

  (ii) International Acquiring Services anywhere in the world;

 

-19-



--------------------------------------------------------------------------------

  (iii) Merchant Acquiring Services, both domestic and Pan-European, in regions
of Europe where the Bank or any of its Affiliates as of the Completion Date:

 

  (A) do not operate a business similar to the Merchant Acquiring Business; or

 

  (B) operate a business similar to the Merchant Acquiring Business but
subsequently ceased operating such business,

(“Non-Operating Region”).

 

  (n) Notwithstanding Section 6.1(m) the Joint Venture can provide Merchant
Acquiring Services in any region of Europe provided that the referral or request
for services is received by the Joint Venture outside a Non-Operating Region.

 

  (o) Save as permitted by Sections 6.1(m) and 6.1(n), the Joint Venture shall,
during the Term, be prohibited from offering or marketing the Joint Venture
Services without the Consent of the Board whilst the Bank is represented on the
Board and thereafter without the Consent of the Bank.

 

  (p) The Joint Venture shall pay the Bank a referral fee in connection with
referrals of potential merchants to the Joint Venture consistent with the terms
set forth in Schedule 3.2.1 (Bank Services and Fees) and the Bank agrees that
the Merchant Acquiring Business shall remain a discreet item on the performance
statements for the Bank customer referral generating relationship managers, and,
for the period between the First Variation Effective Date and the expiry or
termination of the HSBC Trade Mark Licence Agreement, the income reporting for
all existing Merchants as at the First Variation Effective Date who remain live
customers, shall remain at levels that are equivalent to those levels in effect
immediately prior to the First Variation Effective Date. Such amount shall be
paid for each potential merchant that (a) executes a Merchant Agreement with the
Joint Venture, and (b) remains active for no less than 30 days.

 

  (q)

If the Joint Venture does not wish to enter into a New Merchant Agreement with a
Prospective Merchant or prospective merchant referred to the Joint Venture by
the Bank, the Bank may request that the Joint Venture accept such Prospective
Merchant or prospective merchant (each, an “Indemnified Merchant”) in exchange
for the Bank’s agreement to subsidize or otherwise contribute or provide rights
of indemnity as agreed by the Joint Venture and the Bank, as applicable, with
respect to Losses under the Merchant Agreement with the Indemnified Merchant.
The Joint Venture shall not unreasonably refuse to offer Joint Venture Services
to a Prospective Merchant or prospective merchant referred to the Joint Venture
by the Bank unless such refusal is consistent with the Merchant Qualification
Criteria or unless the Joint Venture is incapable of providing the services
requested. If the Joint Venture and the Bank agree upon the terms and conditions
of such arrangement, the Joint Venture shall accept such Prospective Merchant or

 

-20-



--------------------------------------------------------------------------------

 

prospective merchant subject to such arrangement and shall not modify such
arrangements in a manner which would increase the Bank’s liability or cause the
Bank’s subsidy obligations to increase without the Bank’s prior Consent and
shall in relation to any other modifications to or the termination of any such
arrangement provide the Bank with prior notification. The Bank acknowledges and
agrees that, except as expressly set out below, the indemnification obligations
described in this Section are complete, (subject to Section 6.1(r)) irrevocable,
nontransferable, unqualified, unconditional and, subject to the Bank’s right to
terminate such obligations under Section 6.1(r), shall survive termination of
this Agreement. Notwithstanding anything to the contrary contained herein, the
Bank, their Affiliates and their successors and assigns waive any and all
claims, demands, and causes of action against the Joint Venture, GPN, and all of
GPN’s Affiliates regarding any indemnification amounts paid or owed under this
Section unless the Losses under the Merchant Agreement with the Indemnified
Merchant were caused by the Joint Venture’s negligence or wilful default.

 

  (r) Unless otherwise provided hereunder in this Section 6.1(r),
Section 7.3(a), or otherwise, if the Bank desires to terminate its subsidy,
contribution and/or indemnity obligation with respect to a particular Merchant,
it shall have the right to do so by providing the Joint Venture with notice in
advance of such termination with a minimum notice period equal to the notice
period for termination set forth in the applicable Merchant Agreement plus
thirty days. Once the Joint Venture has received such notice, it shall have the
right to continue providing services for such Merchant or to terminate the
applicable Merchant Agreement. In either event, the subsidy, contribution and/or
indemnity obligation of the Bank, as applicable, shall continue to apply with
respect to all services provided and all transactions which are handled prior to
the effective date of termination of the subsidy, contribution and/or indemnity
obligation of the Bank, as applicable, which effective date will occur on the
date specified in the Bank’s notice as long as the notice has been given in
compliance with the notice requirements set forth above. Notwithstanding the
foregoing, the Bank shall not have the right to terminate the Bank’s subsidy,
contribution, and/or subsidy contribution if the termination of the Merchant
Agreement is prohibited by any bankruptcy stay, court order, or other legal
proceeding, in which event such obligation of the Bank shall continue to apply
with respect to all services provided and all transactions which are handled
prior to the effective date of termination of the Merchant Agreement. The
foregoing shall survive the termination of this Agreement.

 

  (s)

In the event that (a) the Bank wishes to respond to a request for proposal
issued by a Prospective Merchant or prospective merchant for services to be
provided by the Bank or any of its Affiliates and the Bank desires to include in
its response the Joint Venture Services of the Joint Venture or (b) if the
request for proposal specifically requests or refers to Joint Venture Services,
the Bank shall contact the Joint Venture and the Joint Venture shall provide the
terms and conditions, including the prices, and supporting marketing materials
to be included in such proposal with a view to agreeing to the same

 

-21-



--------------------------------------------------------------------------------

 

with the Joint Venture to enable the Bank to submit the response to the
Prospective Merchant or prospective merchant within the time reasonably required
by the Bank or its Affiliate.

 

  (t) In connection with the determination to enter into a New Merchant
Agreement with a Prospective Merchant or prospective merchant, the Joint Venture
shall follow the Card Association Rules and the Merchant Qualification Criteria
agreed to between the Bank and the Joint Venture. The Joint Venture further
agrees that if it receives a notice from the Bank that a Merchant does not, in
the reasonable opinion of the Bank (having consulted the Joint Venture and
having regard of its comments), meet the Merchant Qualification Criteria or that
a Merchant Agreement substantially increases the reputation, legal, financial or
credit risk of the Bank, then the Joint Venture shall terminate such Merchant
Agreement as soon as reasonably practicable taking into account the Joint
Venture’s need to reduce financial risk by accumulating a reasonable amount of
reserves, and promptly notify the Bank of the effective date of the termination.

 

  (u) The Parties shall, where expressly applicable and to the extent permitted
by Laws, procure that their Affiliates shall comply with the provisions of this
Section 6.1.

SECTION 6.2 Marketing. During the Term, the Joint Venture shall permit the Bank
and its Affiliates to market its products (other than the Merchant Acquiring
Services or services similar to Merchant Acquiring Services) to the Joint
Venture’s customers so long as such marketing does not adversely impact the
relationship between the Joint Venture and such customers and does not otherwise
violate the terms of this Agreement and conforms with all Laws and Association
Rules. The Joint Venture and the Bank shall advise the other of any opt outs,
suppression requests and/or other notices or requests that it receives from the
Merchants or other Persons and shall work together to determine the appropriate
actions relating to such notices and/or requests provided that the Party whose
marketing activity is the subject of the notice and/or request shall be solely
responsible for taking the necessary action in relation to it.

SECTION 6.3 Governmental or other Contracts. If a Governmental Entity or any
other Merchant requires a financial institution to be the only other party to
any contract, agreement, understanding, commitment or arrangement involving the
Merchant Acquiring Business or any part thereof (each, a “Governmental
Contract”) and the Joint Venture is interested in pursuing such Merchant
Agreement or Governmental Contract, the Bank agrees to enter into such Merchant
Agreement or Governmental Contract on behalf of the Joint Venture. The economic
benefits and burdens of such Governmental Contract or Merchant Agreement shall
inure to the Joint Venture like any other New Merchant Agreement hereunder.

SECTION 6.4 Benchmarking. The Bank may require the Joint Venture to carry out a
benchmarking exercise to determine if the Joint Venture’s products, services and
costs are competitive in the marketplace provided that the Joint Venture shall
not be obliged to carry out such an exercise more frequently than once per year.
To the extent that such exercise reveals deficiencies, the Joint Venture, in
combination with the GPN Processor, shall prepare and present to the Bank an
appropriate plan to make the products and services more competitive.

 

-22-



--------------------------------------------------------------------------------

SECTION 6.5 Customer Satisfaction Exercises. On an annual basis, the Joint
Venture, in cooperation with the Bank shall, at its cost, conduct research to
gauge customer satisfaction across its products and services. To the extent that
such research produces results that are significantly below the standard
obtained by the Bank in relation to its customers, the Joint Venture shall
prepare and present to the Bank an appropriate plan to improve customer
satisfaction in general and with respect to specific deficiencies highlighted by
the research results.

SECTION 6.6 Contact Strategy. The Parties shall participate in such joint
customer calling programmes and pitching activities in respect of Merchants and
potential merchants (including Prospective Merchants) as may be agreed in
writing between the Parties from time to time.

SECTION 6.7 Pan-European Acquiring. The Parties acknowledge that GPN confirms
its desire to develop Pan-European acquiring capabilities through the
acquisition of direct merchant acquiring businesses that meet the strategic and
financial criteria of GPN and GPN agrees that it shall use its reasonable
commercial endeavours to: (i) keep the Bank reasonably informed about the
product capabilities of GPN (and its relevant Affiliates) from time to time to
enable the Bank to inform potential merchants (including Prospective Merchants)
of the products and services offered by GPN (and its relevant Affiliates),
subject to any requirements or restrictions imposed by any applicable Laws;
(ii) keep the Bank reasonably informed (and whenever reasonably requested by the
Bank, inform the Bank) of GPN’s (and its relevant Affiliates’) current strategy
and intentions in relation to future product development and, in particular, the
development of Pan-European acquiring capabilities (provided that nothing in
this Section 6.7(ii) shall oblige GPN to provide to the Bank any commercially
sensitive or strategically confidential information); (iii) take account of and,
where requested by the Bank (provided that such request is not made more than
once in any 12 month period during the Term of this Agreement), discuss with the
Bank the Bank’s requirements in relation to future product development and the
development of specific new products and services to meet the needs of Merchants
and potential merchants (including Prospective Merchants); and (iv) when
Pan-European acquiring capabilities are available, facilitate the provision of
any Pan-European acquiring in respect of Merchants or potential merchants
(including Prospective Merchants) referred by the Bank to the Joint Venture and
serve as the initial point of contact for any referral generating relationship
managers of the Bank. If any relevant products and services provided to such
Merchants or potential merchants are provided through an Affiliate of GPN, the
Bank agrees that any referral fees, that would otherwise have been payable by
the Joint Venture to the Bank pursuant to Section 6.1(p), may be paid directly
by that Affiliate to the Bank (provided that nothing in this Section 6.7 shall
release the Joint Venture from its obligation to pay such referral fees in
accordance with this Agreement).

SECTION 6.8 Annual Marketing Plans and Global Partnership Meetings. The Parties
shall, during the Bank’s annual operational planning cycle each year (currently
July to September (inclusive) each year, but as may be amended from time to
time), jointly develop, and use their reasonable commercial endeavours to agree,
a joint marketing and sales plan for the immediately following calendar year in
respect of the Merchant Acquiring Business, which plan may include, if agreed
between the Bank and the Joint Venture, the provision of reasonable training to
the Bank’s staff. The Parties shall also ensure that, at a frequency and at
times to be agreed between the Parties (acting reasonably), appropriate members
of their respective senior personnel (as agreed between the Parties acting
reasonably) attend and participate in a senior global partnership meeting to
discuss such matters as the Parties determine are appropriate.

 

-23-



--------------------------------------------------------------------------------

SECTION 6.9 Sales Leads. During the period from the First Variation Effective
Date to the later of the Migration Completion Date or the expiry or termination
of the HSBC Trade Mark Licence Agreement, the Bank shall be responsible for the
generation, management and control of sales leads and referrals in respect of
potential merchants (including Prospective Merchants) who have, or may have, an
interest in procuring Merchant Acquiring Services or International Acquiring
Services (“Bank Prospects”). Also during this period, the Bank may, from time to
time and by written notification to the Joint Venture, require the Joint Venture
not to contact certain Bank Prospects specified or referred to in such written
notification in connection with the provision or potential provision of Merchant
Acquiring Services to those Bank Prospects, or otherwise carry out any sales or
marketing activities directed specifically at such Bank Prospects in connection
with the provision or potential provision of Merchant Acquiring Services, and
the Joint Venture shall comply with any such requirement. The Bank agrees that
the number of actively restricted Bank Prospects will not exceed 50,000 at any
one time, or exceed any other number to which the Parties shall reasonably agree
in writing. Following this time, the Joint Venture may call on any prospect
without restriction.

SECTION 7. CHARGEBACKS, CREDIT LOSSES AND RISK MANAGEMENT

SECTION 7.1 Chargebacks and Credit Losses.

 

  (a) The Joint Venture shall be responsible for, and reimburse the Bank in
respect of, all unreimbursed Chargebacks and Credit Losses with respect to Card
Transactions that occur after the Effective Time, subject to the provisions of
Section 8.2 (b) and Schedule 8 of the Transition Agreement. The Bank shall be
reimbursed for sums due under this Section 7.1(a) by debiting such funds from
the applicable Settlement Account.

 

  (b) The Bank shall follow the Joint Venture’s reasonable instructions, if any,
with respect to monitoring Merchants and holding funds relating to the Merchant
Acquiring Business at the Joint Venture’s request subject to any applicable Law
or Association Rules.

SECTION 7.2 Processing Chargebacks and Credit Losses; Pre-Completion
Transactions. Without prejudice to the Bank’s obligations under the Transition
Agreement, the Joint Venture shall process Chargebacks and Credit Losses
relating to the Merchant Agreements in an expeditious manner in the Ordinary
Course of its business after the Effective Time. The Bank shall be responsible
for, and reimburse the Joint Venture in respect of all unreimbursed Chargebacks
and Credit Losses with respect to Card Transactions which are authorised (or if
no authorisation, presented) on or prior to the Effective Time, even if the such
Chargebacks and Credit Losses are incurred or received after the Effective Time
except to the extent that any such Chargebacks or Credit Losses arise as a
result of the Joint Venture’s negligence or wilful default in performing its
obligations under this Agreement or any Joint Venture Agreements (provided
always that prior to Back-end Migration Completion any such Chargebacks and/or
Credit Losses which arise as a result of an IT systems failure shall not be
deemed to result from the Joint Venture’s negligence or wilful default in
performing its obligations).

 

-24-



--------------------------------------------------------------------------------

SECTION 7.3 Payment for Unreimbursed Chargebacks and Credit Losses.

 

  (a) The Bank agrees to pay the Joint Venture for all unreimbursed Chargebacks
and Credit Losses applicable to any Merchant referred to in Schedule 7.3
(Indemnified Existing Merchant List) (each, an “Indemnified Existing Merchant”)
except to the extent that such unreimbursed Chargebacks and Credit Losses arise
from the Joint Venture’s negligence or wilful default in performing its
obligations hereunder (provided always that prior to Back-end Migration
Completion any such Chargebacks and/or Credit Losses which arise as a result of
an IT systems failure shall not be deemed to result from the Joint Venture’s
negligence or wilful default in performing its obligations). The obligation of
the Bank in the preceding sentence shall survive as to all transactions handled
until the indemnification obligation is terminated by the Bank in accordance
with the provisions of Section 6.1(r) (Exclusivity and Marketing). If a Merchant
Agreement with an Indemnified Existing Merchant (but not, for the avoidance of
doubt, an Indemnified Merchant) is, before the date 51 months and 18 days
following the Completion Date, terminated as a result of the termination of the
Bank’s indemnification obligation pursuant to the preceding sentence, the Bank
shall pay to GPN (on behalf of GPUK) a sum calculated as follows (the
“Terminated Merchant Value”):

Terminated Merchant Value = (Merchant Value x (a/51.6)) x b%

where:

Merchant Value = the value attributed to the relevant Indemnified Existing
Merchant as set out in Column (2) of the table in Schedule 7.3 (Indemnified
Existing Merchant List);

a = 51.6 minus the Elapsed Months;

Elapsed Months = the number of whole calendar months and days that have elapsed
since the Completion Date, expressed to one decimal place on the basis that the
number of days elapsed should be divided by the number of days in the relevant
part month (i.e. if the elapsed period equals 26 months and 24 days of June, the
Elapsed Months shall equal 26.8); and

b = the percentage of the total Membership Units in the Joint Venture owned by
GPUK (or any of its Affiliates) at the relevant time,

provided that when “a” equals zero or is negative or the “Merchant Value” equals
zero or is negative, no payment will be payable under this Section 7.3(a).

 

  (b)

The Joint Venture shall notify the Bank promptly after experiencing unreimbursed
Chargebacks and Credit Losses from any Indemnified Existing Merchant or
Indemnified Merchant and shall exercise reasonable endeavours to collect all
such amounts and to terminate the relevant Merchant Agreement in the Ordinary
Course. As soon as the Joint Venture

 

-25-



--------------------------------------------------------------------------------

 

becomes aware that it has a right to payment from the Bank under this Section
with respect to an Indemnified Existing Merchant or Indemnified Merchant, it
shall promptly notify the Bank. The Bank shall not be obligated to pay the Joint
Venture for any unreimbursed Chargebacks and/or Credit Losses under this
Agreement unless the Joint Venture requests payment in respect such Chargebacks
and/or Credit Losses within six months after the date on which the Joint Venture
makes a final determination of the loss. If, at any time, the Joint Venture has
recovered damages or other compensation for unreimbursed Chargebacks or Credit
Losses from the Bank and also recovers funds, payments, or costs from another
Person relating to such unreimbursed Chargebacks or Credit Losses, the amounts
so recovered (less the reasonable costs of recovery) shall be remitted to the
Bank up to the amounts previously paid by the Bank for such unreimbursed
Chargebacks and Credit Losses.

 

  (c) The termination of the Bank’s indemnity obligations, as described in
Section 7.3(a) or 6.1(r), shall have no effect on Chargebacks and Credit Losses
arising out of transactions which occur prior to the effective time of such
termination regardless of when the relevant unreimbursed Chargeback or Credit
Loss is received.

SECTION 7.4 Reserve Accounts.

 

  (a)

The Parties acknowledge that there are certain Reserve Accounts held on behalf
of Merchants as of the Effective Time (“Existing Reserve Accounts”), which
include but shall not be limited to the Existing Reserve Accounts set forth on
Schedule 7.4. (Existing Reserve Accounts). As for Existing Reserve Accounts
containing cash amounts that were established on behalf of a Merchant, the Bank
shall transfer such funds to the Joint Venture and the Joint Venture shall hold
those funds in accordance with the Merchant Agreement unless a Card Association
advises either the Bank or the Joint Venture that this is not permitted in which
case the Bank shall retain and maintain such Existing Reserve Accounts in
accordance with Section 7.4(b) as if such Existing Reserve Account was a new
Reserve Account. As for Existing Reserve Accounts containing cash amounts that
were established on behalf of Merchants but were established by another area of
the Bank the Bank shall not transfer the funds to the Joint Venture but the Bank
agrees, to the extent that the Bank is not otherwise prevented by applicable
Laws from doing so, to take all steps reasonably necessary to allow the Joint
Venture to withdraw from such Existing Reserve Accounts from time to time
amounts necessary to satisfy any Losses incurred by the Joint Venture with
respect to the applicable Merchant for Chargebacks or Credit Losses accruing
after the Effective Time. The Bank agrees to take all commercially reasonable
actions requested by the Joint Venture in order to exercise or enforce the
rights of the Bank in any Existing Reserve Accounts on behalf of the Joint
Venture. The Parties acknowledge that nothing in this Section 7.4 shall create
any greater priority for the Joint Venture with respect to funds or collateral
held in Existing Reserve Accounts than would otherwise be the case under
applicable Laws. The Bank shall not release

 

-26-



--------------------------------------------------------------------------------

 

funds or collateral held in an Existing Reserve Account to the Merchant unless
and until the Merchant’s liability to the Joint Venture in respect of
Chargebacks and Credit Losses has been satisfied in full. In relation to any
Existing Reserve Accounts that were established on behalf of Indemnified
Existing Merchants or new Reserve Accounts which the Bank establishes in
relation to Indemnified Merchants in accordance with Section 7.4 (b) the Joint
Venture acknowledges that the Bank shall have no obligation to release funds or
collateral held in such Reserve Accounts to the relevant Merchant unless and
until the Merchant’s liability in respect of which the Bank is providing an
indemnity to the Joint Venture has been satisfied in full.

 

  (b) In the event that the Joint Venture establishes a new Reserve Account on
behalf of a Merchant, such Reserve Accounts shall be maintained and controlled
by the Joint Venture unless a Card Association advises either the Bank or the
Joint Venture that it is not permitted for the Joint Venture to establish
Reserve Accounts in which case the Bank shall, at the Joint Venture’s request,
establish and maintain such Reserve Accounts on behalf of the Joint Venture. In
the event that the Joint Venture, acting reasonably, deems it prudent to
establish a reserve by delaying settlement funding or by retrieving previously
credited settlement funds from a Merchant Depository Account for a Merchant, the
Bank shall ensure that the Bank or its Affiliates, as applicable, shall (at the
Joint Venture’s request, which may be oral provided that it is promptly
confirmed in writing (which shall include by E-mail)) promptly withhold any
Merchant settlement or debit from the Merchant Depository Account previous
settlement credits and transfer such amounts to the Joint Venture as a reserve
held for the Joint Venture’s benefit to offset any future Chargebacks or Credit
Losses under the applicable Merchant Agreement. In the event that the Merchant
is a Key Account, the request from the Joint Venture shall be considered a Key
Account Notice relating to an Emergency and shall be handled in accordance with
Section 2.7 (Key Accounts). If the Bank does not establish a Reserve Account or
effect a withholding as described above within one Business Day of the request
(provided that, where such request is oral, it is promptly confirmed in writing
(which shall include by E-mail)) then, to the extent that such failure or delay
causes the Joint Venture to suffer additional Loss through its inability to
recover unreimbursed Chargebacks or Credit Losses the Bank shall be liable for
such Loss. In relation to Indemnified Merchants the Joint Venture acknowledges
that the Bank shall be entitled to create and hold new Reserve Accounts as the
Bank deems fit to protect itself against a potential Loss arising from its
indemnification obligations to the Joint Venture.

 

  (c) From the Effective Time, Existing Reserve Accounts and new Reserve
Accounts, including delaying settlement funding, held by the Joint Venture shall
earn interest on a daily basis equal to the Aggregate Balances multiplied by the
Earnings Rate, set forth in Schedule 3.2.1 (Bank Services and Fees). The
interest will be credited to a bank account designated by the Joint Venture
monthly.

 

-27-



--------------------------------------------------------------------------------

SECTION 8. MEMBERSHIP IN CARD ASSOCIATIONS AND NETWORK ORGANISATIONS

SECTION 8.1 Card Association and Network Organisation Membership by Bank. During
the Term, the Bank shall remain a member of MasterCard, Maestro, and VISA, and
any other Card Association or Network Organisation operating in the United
Kingdom and, subject to reimbursement by the Joint Venture of all out of pocket
associated costs, shall use reasonable efforts to become a member in any other
region as required by the Merchant Acquiring Business (including the
International Acquiring Business) of the Joint Venture and to carry out its
obligations as a member thereof in connection with the Merchant Acquiring
Business in compliance with applicable Association Rules. The Bank shall take
commercially reasonable endeavours to ensure that a representative of the Joint
Venture is appointed to committees relating to the Merchant Acquiring Business
of MasterCard and VISA, to the extent permitted by applicable Association Rules.
If membership on a particular committee is not permitted by applicable
Association Rules, the Bank shall use reasonable efforts to get permission to
allow a Joint Venture representative to attend MasterCard and VISA committee
meetings along with the Bank’s representative. If attendance by the Joint
Venture representative is not allowed, the Bank shall attend committee meetings
on a regular basis and shall as soon as reasonably practicable following each
committee meeting, provide the Joint Venture with a summary of all verbal and
written information discussed at such meeting unless disclosure is otherwise
prohibited by the applicable Association Rules. The Bank shall be and remain
solely responsible for the terms relating to its membership of all Card
Associations and Network Organisations and the negotiation and agreement of such
terms and any changes to them shall be a matter solely for the Bank.

SECTION 8.2 Card Association and Network Organisation – Membership by the Joint
Venture. In the event the Joint Venture is allowed to become a direct member of
any of the Card Associations or Network Organisations, the Joint Venture may, in
its sole discretion, apply for membership. In the event that the Joint Venture
does become a member of a Card Association or Network Organisation directly,
then: (i) any applicable rights and obligations of the Bank within this
Agreement associated with the relevant Card Association or Network Organisation
shall become the rights and obligations of the Joint Venture; and (ii) all the
Bank’s applicable rights and obligations shall cease. The Joint Venture and the
Bank shall work together to modify the Merchant Agreements accordingly. Subject
to the approval of the relevant Card Associations, the Bank shall assign any
applicable BIN/ICA to the Joint Venture subject to and in accordance with
Association Rules. The Bank shall continue to have the rights and obligations in
accordance with this Agreement with respect to any other BIN/ICA needed for the
operation of the business which has not been obtained by the Joint Venture or
for any other membership or sponsorship contemplated hereunder which has not
been obtained by the Joint Venture directly.

SECTION 8.3 Compliance with Association Rules by the Joint Venture. During the
Term, the Joint Venture and GPN shall cooperate to work with the Bank in
connection with the Joint Venture, GPN and/or the Bank obtaining and maintaining
any Authorisations or Consents from Card Associations, Network Organisations and
Clearing Systems as are required in connection with the performance by or on
behalf of the Joint Venture of the Joint Venture Services or by the Bank of the
Bank Services and, without limiting the foregoing, the Joint Venture and GPN
shall comply with all Association Rules and other obligations relating

 

-28-



--------------------------------------------------------------------------------

to it being designated a Member Service Provider or an Independent Sales
Organisation or a Third Party Administrator. After the Transition Period, the
Joint Venture shall undertake all reporting, audit, compliance and related
procedures (“BIN/ICA Reporting”) required by the applicable Association Rules
with respect to the use of BINs/ICAs, whether such BIN/ICA Reporting is required
to be done on a regular basis or on an ad hoc basis pursuant to a request by the
relevant Card Association, Network Organisation or any Governmental Entity.
During the Transition Period the Bank shall be solely and fully responsible for
all required BIN/ICA Reporting.

SECTION 8.4 Processing and Clearing Arrangements. At the Effective Time, the
Bank shall (either directly or through its Affiliates or through non-affiliated
parties) have and shall thereafter, subject to the remainder of this Section,
maintain segregated BIN/ICA numbers adequate for use in processing, clearing and
settling of all of the Credit Card Transactions effected in connection with the
Merchant Acquiring Business as it exists as of the Effective Time. If, after the
Effective Time, the Joint Venture requires additional BIN/ICA numbers due to
international expansion or for any other reason, subject to reimbursement by the
Joint Venture of all associated costs of the Bank and its Affiliates, the Bank
shall, or shall procure that one of its Affiliates shall, use commercially
reasonable endeavours to obtain such BIN/ICA numbers unless it is prohibited
from doing so by Law or by an Association Rule. In the event that a BIN/ICA
number used by the Joint Venture is owned by a party not-affiliated with the
Bank and such non-affiliated party elects to discontinue availability of that
BIN/ICA, the Bank shall use commercially reasonable endeavours to secure a
comparable service, but shall not be liable for failure to do so.

SECTION 8.5 Bank Services Fees during Run-Off Period. The Bank Services, from
the Completion Date to the start of the Run-Off Period, shall be provided by the
Bank in accordance with the cost basis described in Schedule 3.2.1 (Bank
Services and Fees). During the Run-Off Period the Bank shall charge the Joint
Venture for the Bank Services at the prevailing market rates in the relevant
market other than in relation to the Bank’s lending rate in relation to
Settlement Accounts which shall continue to be charged in accordance with
Section 4.3(a) (Funding Costs for Merchant Settlement). The Joint Venture and
the Bank shall negotiate in good faith to agree the appropriate market rates on
which the Bank Services will be provided and, in the event they cannot agree
within 60 days following the start of the Run-Off Period, either the Joint
Venture or the Bank may invoke the dispute resolution procedures set out in
Section 21 (Dispute Resolution).

SECTION 9. PAYMENT OF SCHEME FEES

SECTION 9.1 Payment of Scheme Fees and Interchange Fees.

 

  (a) The Joint Venture shall reimburse the Bank for any and all interchange
costs incurred by the Bank in connection with the Merchant Acquiring Business.

 

  (b)

The Joint Venture shall reimburse the Bank for any and all membership fees,
BIN/ICA fees, scheme fees, assessments, or any other fees assessed by Card
Associations or Network Organisations in connection with the Merchant Acquiring
Business including actual and out of pocket costs or expenses incurred by the
Bank related to the BIN/ICA as a result of industry wide regulatory changes
(including charges for capital allocation) where, in the main, competitors of
the Joint Venture (including but not limited to at least

 

-29-



--------------------------------------------------------------------------------

 

two of the Restricted Entities) have passed such costs through to their
merchants. Such fees shall be passed through by the Bank to the Joint Venture at
actual cost, based on the methodology set out in this Section. When such costs
are specific to the Merchant Acquiring Business and individually itemised on
invoices received by the Bank, such costs shall be passed straight through to
the Joint Venture. In the event that such costs are bundled, tiered, stepped or
otherwise combined with fees unrelated to the Merchant Acquiring Business and no
unit count is available to differentiate such costs, so long as such fees apply
to the Merchant Acquiring Business at least in part, then such fees shall be
passed through to the Joint Venture on a basis consistent with the Ordinary
Course prior to the Completion Date in an amount in proportion to net merchant
acquiring volumes relative to the Bank’s total net turnover volumes (inclusive
of credit or debit card issuing or other businesses applicable to the fee
assessed) with the applicable Card Associations or Network Organisations and
this calculation shall be carried out at the end of the calendar year in respect
of costs incurred during such calendar year consistent with the Ordinary Course
prior to the Completion Date. If there is no Ordinary Course, then the Joint
Venture and the Bank shall agree on a fair and reasonable methodology for
allocating the costs amongst the Merchant Acquiring Business and the other
businesses of the Bank.

 

  (c) If the Bank receives a discount reimbursement or rebate from a Card
Association or Network Organisation, the Bank shall pay the Joint Venture a pro
rata amount of that discount based on the net turnover of the Merchant Acquiring
Business with respect to the Bank’s net turnover of the Bank’s issuing business
or other businesses which apply to the rebate or discount consistent with the
Ordinary Course prior to the Completion Date.

 

  (d) With respect to the International Acquiring Business, interchange,
assessments, scheme fees, or other network or membership related charges and any
other fees assessed by Card Associations or Network Organisations shall be
passed through to the Joint Venture at the cost assessed by the Card
Associations or Network Organisations to the Bank or the Bank Affiliate directly
or by Bank Affiliates or third parties. To the extent that costs related to the
International Acquiring Business passed through from Bank Affiliates or Card
Associations or Network Organisations do not adhere to the principles described
in Section 9.1 a), b) or c) above, the Bank shall use reasonable efforts to
enforce such principles with the Bank Affiliates or to otherwise reassess
pass-through of scheme fees, however, only to the extent that such pursuits are
commercially reasonable.

SECTION 10. AMENDMENTS TO SERVICES; PROBLEM NOTIFICATION

SECTION 10.1 Complaints. The Joint Venture shall implement customer complaint
policies and procedures concerning the Joint Venture Services consistent with
the Ordinary Course of its business having regard to the Bank’s policies and
procedures to deal with complaints.

 

-30-



--------------------------------------------------------------------------------

SECTION 10.2 Changes in Laws, Association Rules and Clearing System Rules. The
Joint Venture and the Bank may from time to time identify and assess the impact
on provision of the Joint Venture Services and the Bank Services, respectively,
hereunder of a change in applicable Laws, Association Rules or Clearing System
Rules that relates to the Joint Venture Services or the Bank Services, as
applicable, or their provision hereunder (a “Legal Change”). The Joint Venture
and the Bank shall in good faith attempt to agree upon any modifications to the
Joint Venture Services or Bank Services, as applicable, required as a result of
a Legal Change provided that the Bank shall, in its sole discretion, be entitled
to determine and implement any Changes to the Bank Services necessitated by a
Legal Change and the Joint Venture shall, in its sole discretion, be entitled to
determine and implement any Changes to the Joint Venture Services necessitated
by a Legal Change. Should either the Joint Venture or the Bank have a good faith
basis to conclude that the Changes to the Services, if any, made by the Bank or
the Joint Venture will have a material impact on the other, then a Dispute will
have arisen which will be resolved according to Section 21(Dispute Resolution).
While a Party is making any agreed upon modifications resulting from a Legal
Change, it shall use commercially reasonable endeavours to continue to provide
the Services for which it is responsible in accordance with the provisions of
this Agreement. If, however, such Legal Change prevents the Party from providing
the Services in accordance with the provisions of this Agreement, the Party
shall use commercially reasonable endeavours to arrange a reasonable solution
which gives effect to the intent of this Agreement as closely as practicable and
that delivers the Service in the most commercially reasonable manner in the then
existing circumstances. Notwithstanding Section 3.4 (a) (Fees for Bank Services;
Invoices) and subject to Section 22.18(h) (Withholding Tax; Applicable Sales
Taxes; Transfer Pricing), if the Bank’s or the Joint Venture’s cost of providing
the Services for which it is responsible hereunder is substantially increased as
a result of a Legal Change, the Joint Venture and the Bank shall in good faith
negotiate an amendment to the Bank Services or the Joint Venture Services
described in this Agreement, as the case may be, to minimise such increase.

SECTION 10.3 Problem Notification. The Bank or the Joint Venture, shall, as soon
as reasonably practicable, notify the other Party in the event either that the
Bank or the Joint Venture becomes aware of an event, occurrence, error, defect
or malfunction materially affecting the ability of the Joint Venture or the Bank
to perform the Services for which it is responsible hereunder. Notwithstanding
the foregoing, any failure by any Party to give any notice pursuant to this
Section relating to a problem relating to the other Party shall not relieve the
other Party of any liability hereunder. If more than one problem arises or
occurs at one time, the Parties shall agree upon the order of priority in which
the problems are to be addressed and resolved.

SECTION 10.4 Root-Cause Analysis and Resolution. As soon as reasonably
practicable following any material failure of either the Joint Venture or the
Bank to provide any of the Services for which such Party is responsible
hereunder in accordance with this Agreement and in any event within three days
after receipt of a notice from a Party to the other Party in respect thereof,
the defaulting Party shall commence and conduct a detailed analysis to identify
the cause of such failure; and as soon as reasonably practicable thereafter
provide the other Party with a written report detailing the cause of, and
procedure for correcting, such failure. In addition, the defaulting Party shall
deliver to the other Party, within a commercially reasonable time, a corrective
action plan that addresses actions to be taken in an effort to try to avoid a
recurrence of such failure.

 

-31-



--------------------------------------------------------------------------------

SECTION 11. SERVICE LOCATIONS AND SECURITY

SECTION 11.1 Rights of Access to Joint Venture Service Locations. Subject to the
confidentiality requirements in this Agreement or as otherwise agreed to by the
Joint Venture and the Bank, each of the Bank and its Advisors shall be permitted
access, for the purposes of the Merchant Acquiring Business or the provision of
Bank Services hereunder, to any Joint Venture Service Location during the normal
operating hours for such Joint Venture Service Location and in accordance with
the Joint Venture’s Security and Privacy Policies and Procedures; provided,
however, that each of the Bank and its Advisors shall, except in emergency
situations, make reasonable accommodation for the needs of the Joint Venture to
run its business unimpeded, particularly at busy times of the year.

SECTION 11.2 Joint Venture Service Locations. The Joint Venture agrees that it
shall not provide any of the Joint Venture Services from any locations without
obtaining all required Authorisations from applicable Governmental Entities.

SECTION 11.3 Unauthorised Access or Copying. The Joint Venture and the Bank
shall give each other prompt notice if it becomes aware of any unauthorised
copying of, or access to, the Bank Data or the Joint Venture Data, respectively,
or any part thereof, such notice to be in the form of a reasonably detailed
incident report.

SECTION 11.4 Data Security for Bank System. To the extent that the Joint Venture
has, pursuant to the Joint Venture Agreements, the right to gain access to or
use any system or facility operated by the Bank or by an Affiliate of the Bank
(a “Bank System”), the Joint Venture acknowledges, agrees and covenants that:

 

  (a) except as expressly otherwise provided in this Agreement or any of the
other Operative Documents, the Joint Venture shall have no right or title to,
interest in or ownership of, any Bank System or any component or portion
thereof;

 

  (b) except as expressly otherwise provided in this Agreement or any of the
other Operative Documents, the Joint Venture shall neither permit nor enable any
Person (other than GPN and the GPN Processor or any of its Advisors, and then
only strictly on the basis that the Joint Venture shall procure that such
Persons act in accordance with this Agreement and any conditions reasonably
imposed by the Bank) to access or use any Bank System or any component or
portion thereof;

 

  (c) except as expressly otherwise provided in this Agreement or any of the
other Operative Documents, the Joint Venture shall not, and shall not facilitate
or assist another Person (other than GPN or any of its Advisors, and then only
on the basis that the Joint Venture shall procure that such Persons act strictly
in accordance with this Agreement and any conditions reasonably imposed by the
Bank) to gain access to or use any Bank System or any component or portion
thereof;

 

  (d) the Joint Venture shall not, and shall not facilitate or assist another
Person to, reverse compile or disassemble any object code version of any
software application or program in the Bank System or any component or portion
thereof;

 

-32-



--------------------------------------------------------------------------------

  (e) the Joint Venture shall not make any untrue or unsubstantiated claim or
representation as to the ownership of, or act as the owner of, any Bank System
or any component or portion thereof;

 

  (f) the Joint Venture shall not, and shall not facilitate or assist another
Person to, gain access or attempt to gain access through any Bank System or any
component or portion thereof (in respect of which the Joint Venture has, under
this Agreement or any other Operative Document, a right of access), to any other
system or facility or any component or portion thereof to which the Joint
Venture does not, under this Agreement or any other Operative Document have the
right to access;

 

  (g) except as may otherwise be provided in this Agreement or any of the other
Operative Documents, the Joint Venture shall not, nor shall it facilitate or
assist another Person to, perform any act that is inconsistent with or in
violation of this Agreement or any other Operative Document, or that may
jeopardize the rights of the Bank, its Affiliates or any third party licensors,
in the Bank System or any component or portion thereof;

 

  (h) the rights to gain access to or use any system or facility as set out in
this Section shall be subject to the Bank’s Security and Privacy Policies and
Procedures, and any obligations of confidentiality or like restrictions imposed
upon the Bank under any legally binding agreements to which the Bank is a party;
and

 

  (i) the Joint Venture shall not, and shall not cause, permit or allow, any
other Person to, access or use the Bank System in the United Kingdom for any
purpose or business other than for the purpose and business of the Merchant
Acquiring Business.

SECTION 11.5 Data Security for Joint Venture System. To the extent that the Bank
has, pursuant to the Joint Venture Agreements, the right to gain access to or
use any system or facility operated by the Joint Venture or the GPN Processor or
any of their respective Affiliates (a “Joint Venture System”), the Bank
acknowledges, agrees and covenants that:

 

  (a) except as expressly otherwise provided in this Agreement or any of the
other Operative Documents, the Bank shall have no right or title to, interest in
or ownership of, any Joint Venture System or any component or portion thereof;

 

  (b) except as expressly otherwise provided in this Agreement or any of the
other Operative Documents, the Bank shall neither permit nor enable any Person
(other than any of its Advisors, and then only strictly in accordance with this
Agreement and any conditions reasonably imposed by the Joint Venture) to access
or use any Joint Venture System or any component or portion thereof;

 

-33-



--------------------------------------------------------------------------------

  (c) except as expressly otherwise provided in this Agreement or any of the
other Operative Documents, the Bank shall not, and shall not facilitate or
assist another Person (other than any of its Advisors, and then only strictly in
accordance with this Agreement and any conditions reasonably imposed by the
Joint Venture) to, gain access to or use any Joint Venture System or any
component or portion thereof;

 

  (d) the Bank shall not, and shall not facilitate or assist another Person to,
reverse compile or disassemble any object code version of any software
application or program in the Joint Venture System or any component or portion
thereof;

 

  (e) the Bank shall not make any untrue or unsubstantiated claim or
representation as to the ownership of, or act as the owner of, any Joint Venture
System or any component or portion thereof;

 

  (f) the Bank shall not, and shall not facilitate or assist another Person to,
gain access or attempt to gain access through any Joint Venture System or any
component or portion thereof (in respect of which the Bank has, under this
Agreement or any other Operative Document, a right of access), to any other
system or facility or any component or portion thereof to which the Bank does
not, under this Agreement or any other Operative Document have the right to
access;

 

  (g) except as may otherwise be provided in this Agreement or any of the other
Operative Documents, the Bank shall not, nor shall it facilitate or assist
another Person to, perform any act that is inconsistent with or in violation of
this Agreement or any other Operative Document, or that may jeopardize the
rights of the Joint Venture, the GPN Processor, any of their respective
Affiliates or any third party licensors, in the Joint Venture System or any
component or portion thereof; and

 

  (h) the rights to gain access to or use any system or facility as set out in
this Section shall be subject to the Joint Venture’s Security and Privacy
Policies and Procedures, and any obligations of confidentiality or like
restrictions imposed upon the Joint Venture under any legally binding agreements
to which it is a party.

SECTION 11.6 Rights of Access to Bank Service Locations.

 

  (a) During the Term, the Bank agrees to provide employees of the Joint
Venture, GPN, and of the GPN Processor or, subject to the Bank’s prior approval,
other specified independent contractors of the Joint Venture or other employees
of the Joint Venture’s subcontractors (cumulatively the “Access Employees”) with
access to and use of the Bank’s systems and with access to and use of facilities
in the United Kingdom, Philippines and India to the extent necessary for the
purposes of the Merchant Acquiring Business or the provision of Joint Venture
Services hereunder provided that such access or use is in accordance with the
Bank’s Security and Privacy Policies and Procedures and does not and will not
directly or indirectly contravene any Laws.

 

-34-



--------------------------------------------------------------------------------

SECTION 11.7 Co-operation with Special Investigations. The Joint Venture and the
Bank shall, in good faith, provide reasonable co-operation and assistance to
each other and their respective Advisors with respect to any investigation of an
actual or alleged security breach at a Joint Venture Service Location or a Bank
Service Location.

SECTION 12. REPORTS, DATA AND INTELLECTUAL PROPERTY

SECTION 12.1 Joint Venture Reports and Data Sharing. As part of the Joint
Venture Services, the Joint Venture shall, if requested by the Bank to do so,
provide to the Bank:

 

  (a) complaint handling management information and, upon request, reasonable
sampling of complaints regarding HSBC banked merchants;

 

  (b) referral stream reports; and

 

  (c) such other data and reports as the Bank may reasonably require from time
to time: (i) in relation to the Bank’s BIN/ICA sponsorship and credit
indemnification obligations under this Agreement; or (ii) in order to enable the
Bank to comply with Laws, Association Rules and Clearing System Rules.

SECTION 12.2 Bank Reports and Data Sharing. As part of the Bank Services, the
Bank shall provide to the Joint Venture such written reports as the Bank and the
Joint Venture may agree upon from time to time, including the following reports:

 

  (a) daily reconciliation of debits and credits to the Settlement Account,
including detailed information as reasonable requested by the Joint Venture
regarding the settlement fund transfers referenced in Section 4.1(b) and the
settlement funding costs referenced in Sections 4.1(c) (Acceptance, Delivery and
Settlement of Credit Card Transaction Records and Debit Card Transaction
Records) and 4.3 (Funding Costs for Merchant Settlement);

 

  (b) daily Merchant funding reports;

 

  (c) daily settlement reports from each Card Association unless such reports
are provided directly by the applicable Card Association; and

 

  (d) Debit Card funding and Network Organization settlement reports.

SECTION 12.3 Format and Cost of Reports. The reports required to be provided
pursuant Sections 12.1 and 12.2 may be provided directly to the relevant Party
or through access to an electronic view. The reasonable fees, costs and expenses
of such reports shall be solely and wholly borne by the Party to which the
reporting obligation applies unless such reporting activities were not in the
Ordinary Course of business in which case the reporting Party shall be provided
with costs reimbursement consistent with the agreement made between the Parties
for the report(s). Notwithstanding the foregoing, the reports set forth above
shall be considered reports provided in the Ordinary Course of the providing
Party’s business.

 

-35-



--------------------------------------------------------------------------------

SECTION 12.4 Ownership and use of the Bank Data. Notwithstanding the Joint
Venture’s use of the Bank Data in connection with the Merchant Acquiring
Business or providing the Joint Venture Services, the Bank Data is and shall
remain the property of the Bank or its customers, as applicable. The Bank Data
shall not be:

 

  (a) used in any way, directly or indirectly, by the Joint Venture or any of
its Advisors other than to the extent necessary in connection with the Merchant
Acquiring Business or the provision of the Joint Venture Services;

 

  (b) disclosed (other than pursuant to this Agreement) sold, assigned, leased
or otherwise provided by the Joint Venture to any Person (other than the GPN
Processor and their respective Affiliates and Advisors, and then only on a
need-to-know and strictly confidential basis for performing the Merchant
Acquiring Business or providing the Joint Venture Services and in accordance
with the terms of this Agreement and, in the case of the GPN Processor, the
Processing Agreement); or

 

  (c) commercially exploited in any way, directly or indirectly, by or on behalf
of the Joint Venture or any of the Affiliates of the Joint Venture or any of
their respective Advisors.

Without prejudice to Section 6 (Exclusivity and Marketing), the restrictions on
the Joint Venture’s use of the Bank Data set out in this Section 12.4 shall not
apply to information which (i) has otherwise been disclosed by a Merchant or
other Person to the Joint Venture directly or indirectly other than as a result
of a breach of any obligation of confidence; (ii) is or becomes available in the
public domain other than as a result of a disclosure by the Joint Venture in
violation of the terms of any confidentiality undertaking; or (iii) is
independently developed by the Joint Venture without reference to or use of the
Bank Data.

SECTION 12.5 Access to the Bank Data. Notwithstanding the Joint Venture’s use of
the Bank Data in connection with the Merchant Acquiring Business or providing
the Joint Venture Services, at all times during the Term, the Joint Venture
shall, subject to Section 11 (Service Locations and Security), provide (and
procure that the GPN Processor and, if applicable, any Processor, the GPN
Processor’s and any Processor’s Affiliates and Advisors, shall provide) the Bank
with unrestricted access to the Bank Data used or being used in accordance with
Section 12.4 (Ownership and use of the Bank Data).

SECTION 12.6 Privacy. The Parties agree to comply with all reasonable
requirements of the Bank’s and the Joint Venture’s Security and Privacy Policies
and Procedures in connection with the Merchant Agreements and all applicable
privacy Laws, Association Rules and Clearing System Rules in connection with the
provision of the Services.

SECTION 12.7 Ownership and use of the Joint Venture Data.

 

  (a) Notwithstanding the Bank’s access to the Joint Venture Data in connection
with the Operative Agreements or providing the Bank Services or as otherwise
permitted under this Agreement, the Joint Venture Data is and shall remain the
property of the Joint Venture.

 

-36-



--------------------------------------------------------------------------------

  (b) The Bank and its Affiliates shall be permitted to use the Joint Venture
Data: (i) in connection with providing the Bank Services; (ii) to perform its
obligations and benefit from its rights under the Merchant Agreements during the
Term; and (iii) during the Term and thereafter to market its products and
services and those of its Affiliates to Merchants (provided that such use
complies with all Laws and Association Rules), provided in each case that the
Bank shall not use the Joint Venture Confidential Information to solicit
Merchant Acquiring Services or services similar to the Merchant Acquiring
Services unless the Bank owns all Membership Units in the Joint Venture.

 

  (c) GPN and its Affiliates shall be permitted to use the Joint Venture Data:
(i) in its capacity as GPN Processor, to perform its obligations under the
Processing Agreement; (ii) during the Term, to market its products and services
and those of its Affiliates to Merchants (provided that such use complies with
all Laws and Association Rules), provided in each case that GPN shall not use
the Joint Venture Confidential Information to solicit services similar to the
material products and services of the Bank, which shall be defined as loan,
savings, money transmission and insurance services and shall exclude cash
advance card processing services for casinos and (iii) after the Term where GPUK
(or any of its Affiliates) owns all Membership Units in the Joint Venture, for
any purpose.

 

  (d) Except as expressly permitted under this Agreement or any of the Operative
Documents, at any time during the Term whilst the Bank has an ownership interest
in the Joint Venture:

 

  (i) the Joint Venture Data shall not be disclosed (other than to its
Affiliates), sold, assigned, leased or otherwise provided to any Person
(excluding its auditors, legal advisors and other professional advisors, who are
subject to standard confidentiality obligations) except: (A) disclosure in the
Ordinary Course of the Merchant Acquiring Business (as permitted by applicable
Laws); or (B) in respect of Joint Venture Data other than Merchant specific
data, disclosure as necessary in connection with a potential acquisition of GPN,
provided that Joint Venture shall ensure that such Person respects the
confidentiality obligations set out in Section 22.11 (Confidentiality); or
(C) in respect of Joint Venture Data other than Merchant specific data,
disclosure as necessary in connection with financing activities by GPN or any of
its Affiliates; and

 

  (ii) if there is a Change of Control in respect of the Joint Venture, GPUK or
GPN which results in a Restricted Entity acquiring Control of the Joint Venture,
GPUK or GPN then the Joint Venture shall ensure that no Joint Venture Data is,
or can be, used by such Restricted Entity or any of its Affiliates (excluding
the Joint Venture, the GPN Processor, GPUK and GPN) for merchant level analysis
in connection with pricing or for solicitation.

 

-37-



--------------------------------------------------------------------------------

  (e) Without prejudice to Section 6 (Exclusivity and Marketing), the
restrictions on the Bank’s use of the Joint Venture Data set out in Section 12.7
shall not apply to information which: (i) has otherwise been disclosed by a
Merchant or other Person to the Bank, other than in connection with the Merchant
Acquiring Business or as a result of a breach of any obligation of confidence;
(ii) is or becomes available in the public domain other than as a result of a
disclosure by the Bank in violation of the terms of any Joint Venture Agreement;
or (iii) is independently developed by the Bank without reference to or use of
the Joint Venture Data. For the avoidance of doubt, the Joint Venture
acknowledges that data identical to the Joint Venture Data may be held
separately by the Bank, obtained directly in relation to any of the Bank’s
businesses other than the Merchant Acquiring Business and nothing in this
Agreement is intended to affect the Bank’s ownership or use of such data.

SECTION 12.8 Access to the Joint Venture Data. Notwithstanding the Bank’s use of
the Joint Venture Data in connection with the Merchant Acquiring Business or
providing the Bank Services or as otherwise permitted under this Agreement, at
all times during the Term the Bank shall, subject to Section 11 (Service
Locations and Security), provide the Joint Venture with unrestricted access to
the Joint Venture Data used or being used by it.

SECTION 13. BUSINESS RECOVERY PLANS

SECTION 13.1 Business Recovery Plan. The Joint Venture’s Business Recovery Plan
must be completed, approved by the Board, and submitted to the Bank within nine
months of the Effective Time. Until such time as the Joint Venture has an
operational Business Recovery Plan, the Bank shall continue to make theirs
available on a basis consistent with the Ordinary Course of the Merchant
Acquiring Business prior to the Completion Date. The Joint Venture and the Bank
shall:

 

  (a) maintain their respective Business Recovery Plans in accordance with their
terms as provided to the other Party in writing on or before the date hereof;

 

  (b) periodically update and test the effectiveness of their respective
Business Recovery Plans;

 

  (c) provide the other Party with copies of their amended Business Recovery
Plans as soon as reasonably practicable following any amendment;

 

  (d) on a periodic basis, certify to the other Party that the certifying
Party’s Business Recovery Plan has been successfully tested;

 

  (e) implement their respective Business Recovery Plans in accordance with the
applicable terms;

 

  (f) consult with the other Party regarding the priority to be given to the
Services upon the occurrence of an event that triggers any obligation under
either Party’s Business Recovery Plan;

 

-38-



--------------------------------------------------------------------------------

  (g) not amend their respective Business Recovery Plans in a manner that may
materially affect the Merchant Acquiring Business without the prior written
Consent of the other Party, such Consent not to be unreasonably withheld; and

 

  (h) ensure that each of their respective Business Recovery Plans complies with
all applicable Laws, Association Rules and Clearing Systems Rules.

SECTION 13.2 Force Majeure. Neither the Joint Venture nor the Bank shall be
liable for a failure or delay in the performance of its obligations pursuant to
this Agreement (other than the obligations referred to in Section 15.3 (c ) (in
the case of the Bank) and Section 15.4 (c ) (in the case of the Joint Venture)),
including the failure or delay in respect of providing the Services which it
shall provide hereunder if, and to the extent that, and only for so long as such
failure or delay is caused, directly or indirectly, by fire, flood, earthquake,
elements of nature or acts of God, acts of war, terrorism, riots, civil
disorders, rebellions, strikes, lock outs or labor or supply disruptions or
revolutions or any other similar causes beyond the reasonable control of such
Party or any of its subcontractors or other Persons (and, in relation to the
Joint Venture, the GPN Processor) engaged to provide the relevant Services on
its behalf hereunder (each, a “Force Majeure Event”) provided that the affected
Party:

 

  (a) has continued to use commercially reasonable endeavours to resume
performance of such obligations whenever and to whatever extent possible without
delay;

 

  (b) has adopted and implemented a Business Recovery Plan in accordance with
the provisions of Section 13.1;

 

  (c) has complied with its Business Recovery Plan; and

 

  (d) still has failed in the performance of such obligations.

If a Force Majeure Event occurs, the affected Party shall, as soon as reasonably
practicable, notify the other Party by telephone (to be confirmed in writing
within five days after the inception of such failure or delay) of the occurrence
of a Force Majeure Event, and describe in reasonable detail the circumstances
causing the Force Majeure Event.

SECTION 14. AUDITS, REGULATORY EXAMINATIONS AND COMPLIANCE

SECTION 14.1 Audits and Inspections.

 

  (a)

Upon reasonable notice, each Party shall provide such internal auditors and/or
external auditors of the other Parties with access, as requested, to the Joint
Venture Service Locations or the Bank Service Locations, as applicable, for the
purpose of performing audits or inspections of the Joint Venture Services or the
Bank Services, as applicable. Each Party shall provide such auditors any
assistance that they may reasonably require, at the sole expense of the
requesting Party. If any audit by an auditor designated by the auditing Party
results in the audited Party being notified that it is not in compliance with
any provisions of this Agreement or any other Operative

 

-39-



--------------------------------------------------------------------------------

 

Documents, or any applicable Laws, Association Rules or Clearing System Rules,
the audited Party shall, within the period of time specified by the auditing
Party, use commercially reasonable endeavours to remedy the non-compliance.

 

  (b) Each Party shall provide such inspectors designated by any Governmental
Entity, Card Association or Network Organisation having jurisdiction over that
Party with access to the Joint Venture Service Locations or the Bank Service
Locations, as applicable, for the purpose of performing inspections of the Joint
Venture Services or the Bank Services, as applicable, subject to and in
accordance with the applicable Laws, Association Rules or Clearing System Rules.
If an inspection by any such Governmental Entity, Card Association or Network
Organisation results in the inspected Party being notified that it is not in
compliance with any applicable Laws, Association Rules or Clearing System Rules,
the inspected Party shall, within the period of time specified by such
Governmental Entity, Card Association or Network Organisation, use commercially
reasonable endeavours to remedy such non-compliance.

 

  (c) In addition, the Joint Venture shall permit the Risk Teams to have access,
on reasonable notice, during normal business hours to the Joint Venture’s
documentation, records and/or marketing materials (in each case in whatever
media), staff (including the right to observe staff fulfilling their roles and
undertaking training) and premises (and any premises within which the Joint
Venture and/or its representatives undertake activities) in each case for the
purpose of undertaking monitoring activities and satisfying themselves that the
Joint Venture, its procedures and processes (including without limitation its
training, risk, regulatory and audit functions) are operating effectively and in
accordance with this Agreement and the other Operative Agreements (but on the
basis that neither the Joint Venture nor GPUK is relying on any report or
recommendation made to the Joint Venture by the Risk Teams and that the Risk
Teams shall not owe any duty of care either to the Joint Venture or GPUK in
respect of any such reports or recommendations). Notwithstanding the foregoing,
in connection with the foregoing right, neither GPUK nor their internal and
external auditors shall have the right to access (other than view access) any IT
system operated by the Bank or any of its Affiliates and neither the Bank nor
any of their internal and external auditors shall have the right to access
(other than view access) any IT system operated by GPN or its Affiliates (other
than the Joint Venture).

 

  (d) Promptly upon request by the Joint Venture from time to time, the Bank
shall, to the extent permitted by Laws, provide the Joint Venture with copies of
its underwriting files or similar documents for individual Merchants that are
parties to Existing Merchant Agreements.

SECTION 14.2 Regulatory Matters.

 

  (a)

The Parties shall cooperate with each other to ensure that all information
necessary or desirable for making (or responding to any requests for

 

-40-



--------------------------------------------------------------------------------

 

information following) any notification or filing made in respect of this
Agreement, or the transactions contemplated by it, is supplied to the Party
dealing with such notification and filing and that they are properly, accurately
and promptly made and updated as necessary.

 

  (b) Without prejudice to the other provisions of this Section 14, if any
material regulatory action (including but not limited to any order of any Court
or any order or decision made by any regulatory authority or agency or any
enactment of any regulatory authority which may prohibit or restrict the
carrying on of all or part of the Merchant Acquiring Business or in consequence
of which a Party may incur a fine or liability and damages were this Agreement
or the other Operative Documents to be performed in accordance with their terms)
is taken or threatened, the Joint Venture and the Bank shall promptly meet to
discuss:

 

  (i) the situation and the action to be taken as a result; and

 

  (ii) whether any modification to the terms of this Agreement or the other
Operative Documents (or any other agreement entered into pursuant to this
Agreement or the other Operative Documents) should be made in order that any
requirement (whether as a condition of giving any approval, exemption, clearance
or consent or otherwise) of any regulatory authority may be reconciled with and
within the intended scope of the business arrangement contemplated by this
Agreement and the other Operative Documents. The Parties shall co operate to
give effect as soon as practicable to any such agreed modifications.

 

  (c) Notwithstanding any other provision of this Agreement, if during the Term
a material regulatory or compliance matter relating to: (i) the Bank or its
Affiliates which may affect the Merchant Acquiring Business; or (ii) the Joint
Venture or its Affiliates, or any of their respective activities or procedures
arises including, without limitation:

 

  (i) any dispute with the Financial Services Authority, the Office of Fair
Trading, the Banking Standards Code Board, Network Organisation, Card
Association, the Competition Commission or any other regulator with jurisdiction
over the Joint Venture’s Group in relation to Laws (a “Regulator”);

 

  (ii) any material breach or alleged breach by the Bank or its Affiliates or
the Joint Venture or any of its Affiliates of the Association Rules;

 

  (iii) any material dispute with or complaint by a third party in which there
is an allegation or claim made or is likely to be made or implied that the Joint
Venture or any of its Affiliates or the Bank or any of its Affiliates may not
have complied in all respects with Laws; or

 

  (iv) any investigation or enquiry by, or review, consultation or other
dialogue with, a Regulator related to any matter referred to in
Section 14.2(c)(i) to (iii) above or which may reasonably be expected to be so
related,

 

-41-



--------------------------------------------------------------------------------

(each being a “Regulatory Matter”) then each Party so becoming aware shall as
soon as reasonably practicable after becoming aware of the same notify the Joint
Venture, the Bank and the Members of this fact (a “Regulatory Matter
Notification”).

 

  (d) Following the service of a Regulatory Matter Notification the Joint
Venture and the Bank shall promptly discuss how to deal with such Regulatory
Matter and shall keep each other informed and consult as appropriate in relation
to it.

 

  (e) Save (but only to the extent) expressly required by Laws or a recognised
investment exchange, each of the Parties undertakes to the other Parties that it
will not at any time following a Regulatory Matter Notification make any public
announcement, statement or communication in relation to a Regulatory Matter
Notification regarding, related to or mentioning any of the other Parties or
their Affiliates, whether in response to enquiries or otherwise to the public
without the prior consent of the relevant Party or Parties.

 

  (f) The course of action (the “Regulatory Resolution”) as decided by the Board
or as determined by the Bank as the case may be, as amended from time to time,
in accordance with this paragraph, shall be implemented by the Joint Venture or
the Bank, as applicable, and each of the Parties shall exercise its rights
hereunder (insofar as it lawfully can) so as to procure that all steps required
to implement the Regulatory Resolution are taken and shall take all steps within
their respective powers to ensure that the representatives appointed by them
take all steps to implement the Regulatory Resolution.

 

  (g) Each Party shall keep the other Parties informed at regular intervals and
as requested by the other Parties from time to time as to the way the Regulatory
Resolution is being implemented and the way the Regulatory Matter develops. The
Joint Venture or the Bank, as the case may be, shall be entitled to amend the
Regulatory Resolution but in the case of a Joint Venture Regulatory Resolution
only with the prior written approval of the Board.

SECTION 15. TERM AND TERMINATION OF AGREEMENT

SECTION 15.1 Term of Agreement. Unless otherwise terminated by agreement of the
Parties or in accordance with its terms, this Agreement shall remain in full
force and effect for an initial period of eleven years from the Completion Date
and shall be automatically extended for successive ten-year periods on the same
terms and conditions expressed herein, or as may be amended, unless a Party
serves on each of the other Parties a notice of termination at least one year
prior to the expiration of the initial period (or any extensions or renewals
thereof) such notice to take effect at the end of the applicable Run-Off Period.

 

-42-



--------------------------------------------------------------------------------

SECTION 15.2 Termination Events. Except as specifically set forth in
Section 15.1, the only events which may result in the termination of this
Agreement are:

 

  (a) a Bank Default as set forth in Section 15.3; or

 

  (b) a Joint Venture Default as set forth in Section 15.4;

 

  (c) the occurrence of any of the events described in Section 15.5; or

 

  (d) the Bank being required to terminate this Agreement by applicable Laws,
Association Rules or Clearing System Rules,

(each, a “Termination Event”), and then only in accordance with the provisions
of Section 15.6 and, in the case of the Termination Events specified in Sections
15.2 (a) and (b), Section 20 (Remedies).

SECTION 15.3 Bank Default. Upon the occurrence of any of the following events,
the Bank shall be deemed to have committed a “Bank Default” and the Joint
Venture shall be entitled to terminate this Agreement by giving written notice
to the Bank, such notice to take effect at the end of the applicable Run-Off
Period:

 

  (a) without prejudice to Section 15.3(c), the Bank defaults in the performance
of any of the Bank Services hereunder or any of its other obligations under this
Agreement (unless such default or failure in performance is caused by the Joint
Venture or GPN or any Person acting on their respective behalves or by a Card
Association or Network Organisation) and a corrective action plan is not
implemented and effective to cure such default during the 120 day period after
notice and demand for cure has been given by the Joint Venture to the Bank
(except that such period shall be extended to the extent that there shall be a
Force Majeure Event which prevents the Bank from curing the default) and
provided that the default has a material adverse effect on the Merchant
Acquiring Business relative to either the Joint Venture’s rolling twelve month
earnings prior to the occurrence of the default or the Joint Venture’s total
asset value as stated in the accounts at the end of the month prior to the
occurrence of the default. Notwithstanding the foregoing except for a breach of
a Bank Critical Service Level which is set forth in Section 15.3(c) no breach of
a Bank Service Level hereunder shall constitute a Bank Default;

 

  (b) if a default as described in Section 15.3(a) occurs which default would
have resulted in a Bank Default had the Bank not cured the default (the
“Relevant Default”) and subsequently two further Bank defaults arise out of the
same facts and circumstances no less than 120 days but no more than 4 years
after notice and demand for cure has been given by the Bank in relation to the
Relevant Default, if the Relevant Default and each of the two other Bank
defaults has a material adverse effect on the Merchant Acquiring Business
relative to either the Joint Venture’s rolling twelve month earnings prior to
the occurrence of the default or the Joint Venture’s total asset value as stated
in the accounts at the end of the month prior to the occurrence of the default;

 

-43-



--------------------------------------------------------------------------------

  (c) notwithstanding any Force Majeure Event, the Bank fails to:

 

  (i) debit or credit a material number of the Merchant Depository Accounts
(based on the portfolio as a whole) in accordance with Section 4.1(b)
(Acceptance, Delivery and Settlement of Credit Card Transaction Records and
Debit Card Transaction Records) for five consecutive Business Days; or

 

  (ii) debit a material number of the Merchant Depository Accounts (based on the
portfolio as a whole) in accordance with Section 5.2 (Withdrawal of Account Fees
and Unreimbursed Chargebacks from Merchant Depository Accounts) within five
Business Days after the required date; or

 

  (iii) in respect of a material number of Merchants (based on the portfolio as
a whole), debit or withhold a Merchant Depository Account or withhold any
Merchant settlement amounts in accordance with Section 7.1(b) (Chargebacks and
Credit Losses) and such defaults are not cured within five Business Days after
notice and demand for cure has been given by the Joint Venture to the Bank; or

 

  (iv) debit the Settlement Account in accordance with Section 4.1(c)
(Acceptance, Delivery and Settlement of Credit Card Transaction Records and
Debit Card Transaction Records) in respect of material number of Merchants
(based on the portfolio as a whole), and any such defaults are not cured within
five Business Days after notice and demand for cure has been given by the Joint
Venture to the Bank,

unless in each case such failure is the result of a breach by the Joint Venture
or GPN of their respective obligations under this Agreement or caused by a
failure or default of the applicable Card Association or Network Organisation
and provided that the Bank shall not be considered to have committed a Bank
Default under this Section 15.3(c) if any requisite payment has been effected
through any other means within the applicable time period specified above;

 

  (d) a material breach by the Bank of Section 6 (Exclusivity and Marketing)
which is incapable of cure or which, if capable of being cured, is not cured
within 30 days after notice and demand for cure has been given by the Joint
Venture; or

 

  (e) an Insolvency Event occurs in relation to the Bank.

SECTION 15.4 Joint Venture Default. Upon the occurrence of any of the following
events, the Joint Venture shall be deemed to have committed a “Joint Venture
Default”, and the Bank shall be entitled to terminate this Agreement by giving
written notice to the Joint Venture such notice to take effect at the end of the
applicable Run-Off Period:

 

  (a) without prejudice to Sections 15.4(c), the Joint Venture defaults in the
performance of any of the Joint Venture Services hereunder or any of its
obligations under this Agreement (unless such default or failure in performance
is caused by the Bank or any Person acting on the Bank’s behalf or by a Card
Association or Network Organisation) and a corrective action plan is not
implemented and effective to cure such default within the 120 day period after
notice and demand for cure has been given by the Bank to the Joint Venture
(except that such period shall be extended to the extent that there shall be a
Force Majeure Event which prevents the Joint Venture from curing the default)
and provided that the default has a material adverse effect on either (i) the
Merchant Acquiring Business; or (ii) the Bank, in each case relative to either
the Joint Venture’s rolling twelve month earnings prior to the occurrence of the
default or the Joint Venture’s total asset value as stated in the accounts at
the end of the month prior to the occurrence of the default. Notwithstanding the
foregoing except for a breach of a Joint Venture Critical Service Level which is
set forth in Section 15.4(c) no breach of a Joint Venture Service Level
hereunder shall constitute a Joint Venture Default;

 

-44-



--------------------------------------------------------------------------------

  (b) if a default as described in Section 15.4(a) occurs which default would
have resulted in a Joint Venture Default had the Joint Venture not cured the
default (the “Relevant Default”) and subsequently two further Joint Venture
defaults arise out of the same facts and circumstances no less than 120 days but
no more than 4 years after notice and demand for cure has been given by the Bank
in relation to the Relevant Default, if the Relevant Default and each of the two
other Joint Venture defaults has a material adverse effect on either (i) the
Merchant Acquiring Business; or (ii) the Bank, in each case relative to either
the Joint Venture’s rolling twelve month earnings prior to the occurrence of the
default or the Joint Venture’s total asset value as stated in the accounts at
the end of the month prior to the occurrence of the default;

 

  (c) notwithstanding a Force Majeure Event, the Joint Venture fails to:

 

  (i) accept or process a material number of Card Transactions (based on the
portfolio as a whole) for five consecutive Business Days; or

 

  (ii) transmit information affecting a material number of Merchants (based on
the portfolio as a whole) to the Bank in accordance with Section 4.1(a)
(Acceptance, Delivery and Settlement of Credit Card Transaction Records and
Debit Card Transaction Records) for five consecutive Business Days; or

 

  (iii) provide settlement information to the applicable Card Association for
five consecutive Business Days; or

 

  (iv) accept or process any Chargebacks for twenty consecutive days,

unless in each case such failure is as a result of a breach of the Bank of its
obligations under this Agreement or the Transition Agreement or caused by a
failure or the default of the applicable Card Association or Network
Organisation;

 

-45-



--------------------------------------------------------------------------------

  (d) GPN defaults in the performance of any of its obligations under this
Agreement and a corrective action plan is not implemented and effective to cure
such default within the 120 day period after notice and demand for cure has been
given by the Bank to GPN (except that such period shall be extended to the
extent that there shall be a Force Majeure Event) and provided that the default
has a material adverse effect on either (i) the Merchant Acquiring Business; or
(ii) the Bank, in each case relative to either the Joint Venture’s rolling
twelve month earnings prior to the occurrence of the default or the Joint
Venture’s total asset value as stated in the accounts at the end of the month
prior to the occurrence of the default;

 

  (e) a material breach by the Joint Venture or GPN of Section 6 (Exclusivity
and Marketing) which is incapable of cure or which, if capable of being cured,
is not cured within 30 days after notice and demand for cure has been given by
the Bank;

 

  (f) an Insolvency Event occurs in relation to the Joint Venture and/or GPN; or

 

  (g) The service of a notice of termination by the Bank in respect of the HSBC
Trade Mark Licence Agreement under Article 8.1 of the HSBC Trade Mark Licence
Agreement following three separate but repeated, wilful, material, egregious
breaches of the HSBC Trade Mark Licence Agreement, provided that the first two
breaches have been notified to the chief executive officer or chief operating
officer of GPN and the Parties had at least thirty days to resolve each such
matter.

SECTION 15.5 Other Termination Events.

 

  (a) If the Bank acquires all the Membership Units in the Joint Venture, this
Agreement shall automatically terminate with effect from the end of the Run-Off
Period.

 

  (b) If GPUK or any of its Affiliates acquires all of the Membership Units held
by the Bank or its Affiliates in the Joint Venture under Clause 22 (Tenth
Anniversary Termination or Renewal) of the Partnership Agreement, this Agreement
shall automatically terminate with effect from the end of the Run-Off Period.

SECTION 15.6 Run-Off Period and Termination.

 

  (a) If a Termination Event occurs in relation to which the Joint Venture or
the Bank, as applicable, serves notice to terminate this Agreement, or in the
case of the Termination Events specified in Section 15.5 there is an automatic
Termination Event, then this Agreement shall continue in full force and effect
on the same terms and conditions for the applicable Run-Off Period (determined
in accordance with Section 15.6 (b)) except that the following provisions shall
cease to apply with effect from the start of the Run-Off Period:

 

  (i) Section 2.8 (a) (Bank Affiliate Transactions and “on us” Transactions);
and

 

-46-



--------------------------------------------------------------------------------

  (ii) Section 6 (Exclusivity and Marketing) other than Sections 6.1 (c), 6.1
(o), 6.1 (q) and 6.1(r) which shall continue in full force and effect until the
end of the Run-Off Period in accordance with their respective terms.

 

  (b) The Run-Off Period applicable to each Termination Event is set out below:

 

  (i) if there is a Joint Venture Default and the Bank serves notice to
terminate in accordance with Section 15.4 then the Run-Off Period shall be two
years from the service of such notice;

 

  (ii) if there is a Bank Default and the Joint Venture serves notice to
terminate in accordance with Section 15.3 then the Run-Off Period shall be two
years from the service of such notice;

 

  (iii) in the circumstances described in Section 15.5(b) then the Run-Off
Period shall be two years from the Bank’s service of its notice in accordance
with Clause 22.2 of the Partnership Agreement, provided that if the Bank
subsequently decides that it does not wish to transfer its Membership Units to
GPUK (or its Affiliate) in accordance with Clause 22 of the Partnership
Agreement, the Bank shall reimburse the GPUK (and its Affiliates) for all
reasonable, direct out of pocket expenses incurred by any of them between the
date of service of the Bank’s notice and the date the Bank notifies GPUK that it
does not wish to transfer its Membership Units to GPUK (or its Affiliate) in
connection with it seeking a replacement partner to provide services similar to
those provided by the Bank under this Agreement;

 

  (iv) in all circumstances where Bank acquires 100% of the Membership Units in
the Joint Venture the Run-Off Period shall be for a period of up to two years
with such period determined by the Bank in its discretion subject to the Bank
giving 3 months’ notice to terminate the Run-Off Period;

 

  (v) if a notice of termination is served in accordance with Section 15.1 the
Run-Off Period shall be two years from the end of the relevant ten-year period;
and

 

  (vi) if the Agreement is terminated in accordance with 15.2(d) the Run-Off
Period shall be two years from the service of the notice of termination by the
Bank.

 

  (c) Except as set out in Section 15.6 (a), during the Run-Off Period each
Party shall continue to comply with its obligations and exercise its rights as
set out herein including in relation to the provision of the Joint Venture
Services and the Bank Services.

 

-47-



--------------------------------------------------------------------------------

  (d) In addition to Section 15.6 (c), during the Run-Off Period the Parties
shall, at their own cost, work together in good faith and use their commercially
reasonable endeavours to cause an orderly transition of the Services to the
Parties or a new service provider, as applicable.

 

  (e) Notwithstanding the foregoing, if the applicable Laws, Association Rules
or Clearing System Rules would not allow all of the Services to continue for the
applicable Run-Off Period as contemplated in Section 15.6 (b) the Bank and the
Joint Venture shall agree upon a modification to the Run-Off Period which would
be in compliance with such Laws, Association Rules or Clearing System Rules.

 

  (f) At the end of the Run-Off Period this Agreement shall terminate subject
always to the provisions of Section 22.13 (Survival).

SECTION 15.7 Consequences of termination where GPUK owns 100% of Membership
Units.

Where this Agreement terminates and GPUK and/or its Affiliates owns all of the
Membership Units in the Joint Venture, the following provisions shall apply:

 

  (a) GPN shall indemnify the Bank and its Affiliates against all Losses
incurred by the Bank or any of its Affiliates arising from or in connection with
any Merchant or any of the Merchant Agreements from the end of the Term, other
than Losses caused by the Bank’s negligence or wilful default;

 

  (b) to the extent it is permitted under the Association Rules, the Bank shall
assign to the Joint Venture or any Person designated by the Joint Venture the
BIN/ICAs used exclusively as at the end of the Term to process Card Transactions
for Merchants and any residual rights or obligations under the Merchant
Agreements;

 

  (c) the Joint Venture (or any Person on its behalf) shall perform all of the
Bank’s obligations under the Merchant Agreements following the end of the Term
and shall (and shall procure that any Person on its behalf shall) perform such
obligations in accordance with applicable Laws, Association Rules and Clearing
System Rules; and

 

  (d) the Joint Venture shall (i) no later than the date immediately prior to
the end of the Run-Off Period, send to all Merchants a new starter kit and a new
form of merchant agreement to which the Bank is not a party, advising Merchants
that the Joint Venture (or any Person on its behalf) has assumed all of the
obligations of the Bank under the relevant Merchant Agreement, and (ii) without
prejudice to (i), migrate Merchants onto new merchant agreements to which the
Bank is not a party as soon as practicable in connection with contract
renegotiations (excluding routine pricing and amendments) in the Ordinary
Course.

 

-48-



--------------------------------------------------------------------------------

SECTION 16. DESIGNATION OF RESPONSIBLE PERSONNEL

SECTION 16.1 Joint Venture Representative. Each Party agrees that it shall from
time to time designate one or more officers or employees (each, a “Joint Venture
Representative”) who shall be responsible for implementing the provisions of
this Agreement and coordinating all communications with the other Parties
relating to the subject matter of this Agreement. The initial Joint Venture
Representatives of the Bank and the Joint Venture are set forth in the
Partnership Agreement. The Bank shall ensure that the Bank’s Joint Venture
Representative is a senior-level liaison with merchant acquiring experience. In
the event the Bank desires to change the Bank’s Joint Venture Representative,
the Joint Venture shall have the right to approve such proposed change.

SECTION 17. EMPLOYEES

SECTION 17.1 Employee Recruitment Assistance. In addition to the requirements
set forth in the Employment Agreement, the Bank agrees to provide limited
recruitment assistance as reasonably requested from time to time by the Joint
Venture.

SECTION 18. CREDIT POLICY

SECTION 18.1 Approval of Merchant Qualification Criteria. The initial Merchant
Qualification Criteria are attached hereto as Schedule 18.1 (Merchant
Qualification Criteria). The Joint Venture agrees to adhere to such Merchant
Qualification Criteria and any applicable Association Rules and Clearing System
Rules. The Joint Venture shall have the right to modify the Merchant
Qualification Criteria from time to time, subject to the following:

 

  (a) if the Joint Venture makes a material change to the Merchant Qualification
Criteria making them more restrictive, it shall notify the Bank and the Bank
shall have twenty Business Days after receipt of such notice to object to such
new criteria and any objections by the Bank under this Section shall be resolved
in accordance with Section 21 (Dispute Resolution);

 

  (b) if the Joint Venture proposes a material change to the Merchant
Qualification Criteria making them materially less restrictive, the Joint
Venture must receive the prior written Consent of the Bank before implementing
such change.

SECTION 18.2 Review of Merchant Qualification Criteria. The Joint Venture agrees
to review the Merchant Qualification Criteria on the reasonable request of the
Bank.

SECTION 18.3 Provision of updated copies of Merchant Qualification Criteria. The
Joint Venture shall, within 14 days of the First Variation Effective Date and
thereafter on or about each anniversary of the First Variation Effective Date,
provide to the Bank a copy of the then current version of the Merchant
Qualification Criteria (or any policy applied by the Joint Venture which
contains criteria that is similar to the criteria contained in the Merchant
Qualification Criteria) incorporating any changes made to the Merchant
Qualification Criteria (or any relevant policy) as at the relevant time. The
Joint Venture shall, acting reasonably, consider any issues or concerns raised
by the Bank from time to time following its review of any such Merchant
Qualification Criteria (or other relevant policy).

 

-49-



--------------------------------------------------------------------------------

SECTION 19. INDEMNIFICATION/LIMITATION OF LIABILITY AND PROCEDURES FOR CLAIMS

SECTION 19.1 Indemnification.

 

  (a) Subject to the terms of this Agreement, the provisions of Section 2.2(e)
and the limit specified in Section 19.2(d), the Bank shall indemnify the other
Parties and hold them harmless from any Losses suffered or incurred by them or
any of their respective Affiliates that shall directly or indirectly result from
or arise out of (i) the breach by the Bank of this Agreement, or (ii) the Bank’s
violation of any applicable Laws, Association Rules and Clearing System Rules or
any acts or omissions of the Bank which causes the Joint Venture or GPN or their
respective Affiliates to violate any applicable Laws, Association Rules and
Clearing System Rules or (iii) the negligence or wilful default of the Bank or
any Person providing any of the Bank Services on its behalf;

 

  (b) Subject to the terms of this Agreement and the limit specified in
Section 19.2(e), GPN shall indemnify the other Parties and hold them harmless
from any Losses suffered or incurred by them or any of their respective
Affiliates that shall directly or indirectly result from or arise out of (i) the
breach by GPN of this Agreement, or (ii) GPN’s violation of any applicable Laws,
Association Rules and Clearing System Rules or any acts or omissions of GPN in
connection with this Agreement which causes the Joint Venture or the Bank or
their respective Affiliates to violate any applicable Laws, Association Rules
and Clearing System Rules or (iii) the negligence or wilful default of GPN or
any Person performing obligations pursuant to this Agreement on its behalf.

 

  (c) Subject to the terms of this Agreement, the Joint Venture shall indemnify
the other Parties and hold them harmless from any Losses suffered or incurred by
them or their respective Affiliates that shall directly or indirectly result
from or arise out of (i) the breach by the Joint Venture of this Agreement or a
Merchant Agreement, or (ii) the Joint Venture’s violation of any applicable
Laws, Association Rules and Clearing System Rules or any acts or omissions of
the Joint Venture which cause the Bank or GPN or their respective Affiliates to
violate any applicable Laws, Association Rules and Clearing System Rules, or
(iii) the negligence or wilful default of the Joint Venture or any Person
providing any of the Joint Venture Services on its behalf, provided that, in all
cases, the Joint Venture shall not be required to indemnify GPN or the Bank
where the event described in (i), (ii) and (iii) results from a breach of the
Processing Agreement by the GPN Processor or a breach of the Transition
Agreement by the Bank, respectively;

 

  (d)

If there occurs an event that an Indemnitee asserts is indemnifiable pursuant to
Sections 19.1(a), 19.1(b) or 19.1(c) the Indemnitee shall notify the
Indemnifying Party as soon as reasonably practicable. If such event involves
(i) the assertion of any claim or liability (a “Claim”) or (ii) the commencement
of any action or legal proceeding of any kind (an “Action”) by another Person
(other than a Party), the Indemnitee shall give the

 

-50-



--------------------------------------------------------------------------------

 

Indemnifying Party notice as soon as reasonably practicable of the assertion of
such Claim or the commencement of such Action; provided, however, that the
failure to provide notice as soon as reasonably practicable as provided herein
shall relieve the Indemnifying Party of its obligations hereunder only to the
extent that such failure materially prejudices the Indemnifying Party. If any
Claim or Action shall be made or brought against any Indemnitee and it shall
notify the Indemnifying Party of the receipt or commencement thereof, the
Indemnifying Party shall be entitled to participate therein or, following the
delivery by the Indemnifying Party to the Indemnitee of the Indemnifying Party’s
acknowledgment in writing that the relevant Loss is an indemnified liability
hereunder, to assume the defense thereof with counsel selected by the
Indemnifying Party and, after notice from the Indemnifying Party to the
Indemnitee of such election so to assume the defense thereof, the Indemnifying
Party shall not be liable to the Indemnitee for any legal expenses of other
counsel or any other expenses subsequently incurred by such Indemnitee in
connection with the defense thereof. The Indemnifying Party and the Indemnitee
agree to cooperate fully with each other and their respective counsel in
connection with the defense, negotiation or settlement of any Action or Claim.
The Indemnitee shall have the right to participate at its own expense in the
defense of any Action or Claim. If the Indemnifying Party assumes the defense of
an Action or Claim (A) no settlement or compromise thereof may be effected
(1) by the Indemnifying Party without the prior written Consent of the
Indemnitee (which Consent shall not be unreasonably withheld or delayed) unless
(x) there is no finding or admission of any violation of Law or any violation of
the rights of any Person by any Indemnitee and no adverse effect on any other
claims that may be made against any Indemnitee and (y) all relief provided is
paid or satisfied in full by the Indemnifying Party or (2) by the Indemnitee
without the prior written Consent of the Indemnifying Party and (B) the
Indemnitee may subsequently assume the defense of an Action or Claim if the
Indemnitee reasonably determines that the Indemnifying Party is not vigorously
defending such Action or Claim. In no event shall an Indemnifying Party be
liable for any settlement effected without its prior written Consent (which
Consent shall not be unreasonably withheld or delayed).

 

  (e)

In case any direct claim is made by one Party against another Party in respect
of which indemnification may be sought under this Section, the Indemnitee shall,
as soon as reasonably practicable, give notice to the Indemnifying Party, which
shall specify the factual basis for the claim and the amount of such claim. The
Indemnifying Party shall have 60 days from receipt of notice of the claim within
which to make such investigation of the claim as the Indemnifying Party
considers reasonably necessary or desirable. For the purpose of such
investigation, the Indemnitee shall make available to the Indemnifying Party
reasonable documentation relevant to the claim, together with all such other
information as the Indemnifying Party may reasonably request. If both Parties
agree at or before the expiration of such time period (or any agreed upon
extension thereof) to the validity and amount of such claim, the Indemnifying
Party shall immediately pay to the

 

-51-



--------------------------------------------------------------------------------

 

Indemnitee the full agreed upon amount of the claim, but failing such agreement
the matter shall be referred to the dispute resolution procedures in accordance
with Section 21 (Dispute Resolution).

SECTION 19.2 Limitation of Liability.

 

  (a) Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall exclude, restrict or limit a Party’s liability for:

 

  (i) death or personal injury resulting from its negligence; or

 

  (ii) its fraud; or

 

  (iii) its breach of Section 6.1 (Exclusivity and Marketing).

 

  (b) Except as specifically provided in Section 13.2 (Force Majeure) neither
the Joint Venture nor the Bank shall be liable for failure to provide or delay
in providing any of the Joint Venture Services or the Bank Services,
respectively, if such failure or delay is directly or indirectly due to any
Force Majeure Event affecting the Party not performing, or affecting one of its
subcontractors or other Persons providing the relevant Services on its behalf;
provided that the Party affected by such Force Majeure Event has complied with
the requirements of Section 13.2 (Force Majeure). Neither the Joint Venture nor
the Bank shall have any liability for Losses (whether ordinary, special,
punitive, indirect or consequential in nature) of the other Parties resulting
directly or indirectly from such Force Majeure Event as long as such Party has
complied with the requirements of Section 13.2 (Force Majeure).

 

  (c) The Joint Venture makes no warranties or representations regarding the
Joint Venture Services except as specifically stated in this Agreement. The
Joint Venture shall use due care in performing all Joint Venture Services
hereunder and in complying with all applicable Laws, Association Rules, and
Clearing System Rules, including those concerning the handling of Chargebacks
and Credit Losses, dispute resolutions, and arbitration. The Joint Venture shall
not be responsible in any manner for errors, omissions or failures of any Person
other than those of the Joint Venture, any Affiliate or Advisor of the Joint
Venture or any other Person engaged by the Joint Venture to provide any of the
Joint Venture Services directly or indirectly on its behalf hereunder. If there
is any failure in performance or errors or omissions by the Joint Venture in
respect of any of its obligations hereunder, the Joint Venture shall use
commercially reasonable endeavours to correct such failure in performance or
errors or omissions. Subject to Section 19.2(a) and without prejudice to the
Joint Venture’s obligations to make payments to the Bank under this Agreement,
in no event shall the Joint Venture be liable to the Bank or any other Person
for special, punitive, indirect, or consequential damages, losses, expenses or
liabilities even if the Joint Venture has been advised of the possibility of the
same.

 

-52-



--------------------------------------------------------------------------------

  (d) The Bank makes no warranties or representations regarding the Bank
Services except as specifically stated in this Agreement. The Bank shall use due
care in performing all the Bank Services hereunder and in complying with all
applicable Laws, Association Rules, and Clearing System Rules, including those
concerning membership and its sponsorship of the Joint Venture. The Bank shall
not be responsible in any manner for errors, omissions or failures of any Person
other than those of the Bank, any Affiliate or Advisor of the Bank or any other
Person engaged by the Bank to provide any of the Bank Services on its behalf
hereunder. If there is any failure in performance or errors or omissions by the
Bank in respect of any of its obligations hereunder, the Bank shall use
commercially reasonable endeavours to correct such failure in performance or
errors or omissions. Subject to Section 19.2 (a) or to the Bank’s obligations to
make payments pursuant to the terms of the Merchant Agreements in accordance
with its obligations under this Agreement or pursuant to the provisions of
Sections 6.1(f) (in relation to the Referral Fee Purchase Amount) or
Section 7.3(a) (in relation to the Terminated Merchant Value), in no event shall
the Bank be liable to the Joint Venture, GPN or any other Person for
(i) special, punitive, indirect, or consequential damages, losses, expenses or
liabilities even if the Bank has been advised of the possibility of the same or
(ii) amounts which in aggregate (including the liability of the Bank under the
Transition Agreement that is subject to the liability cap under Section 8.2(a)
(Limitation of Liability and Transition Timing) of the Transition Agreement and
under this Agreement) exceed: (A) during the term and in respect of the Bank’s
liability for a breach of its obligations under Sections 22.11 (Confidentiality)
or a Culpable BIN/ICA or Settlement Default, the Extended Liability Cap; and
(B) during any Contract Year and in respect of all other liabilities of the
Bank, the Standard MAA Liability Cap. For the avoidance of doubt, where the Bank
incurs a liability to which the Standard MAA Liability Cap applies, the Extended
Liability Cap shall be reduced by an amount commensurate with the amount for
which the Bank is liable and in respect of which the Standard MAA Liability Cap
applies, and where the Bank incurs a liability to which the Extended Liability
Cap applies and which liability is in excess of an amount equal to the Extended
Liability Cap less the Standard MAA Liability Cap, then the Standard MAA
Liability Cap shall be reduced by an amount equal to any such excess. If the
Joint Venture recovers damages or other compensation in respect of a Loss from
the Bank under the terms of the Transition Agreement, a claim cannot be brought
under this Agreement in respect of the same Loss.

 

  (e)

Subject to Section 19.2(a) and save for its obligation to indemnify the Bank
under Section 15.7(a) (Consequences of termination where GPUK owns 100% of
Membership Units), in no event shall GPN be liable to the Joint Venture, the
Bank or any other Person for (i) special, punitive, indirect, or consequential
damages, losses, expenses or liabilities even if GPN has been advised of the
possibility of the same or (ii) amounts which in aggregate exceed: (A) during
the term of this Agreement and in respect of GPN’s liability for a breach of its
obligations under Sections 22.11 (Confidentiality), the Extended Liability Cap;
and (B) during any Contract

 

-53-



--------------------------------------------------------------------------------

 

Year and in respect of all other liabilities of GPN, the Standard MAA Liability
Cap. For the avoidance of doubt, where the GPN incurs a liability to which the
Standard MAA Liability Cap applies, the Extended Liability Cap shall be reduced
by an amount commensurate with the amount for which the GPN is liable and in
respect of which the Standard MAA Liability Cap applies, and where GPN incurs a
liability to which the Extended Liability Cap applies and which liability is in
excess of an amount equal to the Extended Liability Cap less the Standard MAA
Liability Cap, then the Standard MAA Liability Cap shall be reduced by an amount
equal to any such excess. If the Joint Venture recovers damages or other
compensation in respect of a Loss from GPN under the terms of the Processing
Agreement, a claim cannot be brought under this Agreement in respect of the same
Loss.

SECTION 19.3 Recovery. If, at any time, a Party has recovered damages or other
compensation from another Party in respect of the relevant Loss under this
Section 19 and also recovers funds, payments, or costs from another Person which
is not a Party to this Agreement relating to such Loss, the amounts so recovered
(less the reasonable costs of recovery and amounts previously paid to the other
Party in respect of such Loss) shall be remitted to such other Party up to the
amounts previously paid by such other Party.

SECTION 19.4 Notice of Default. Each Party shall, as soon as reasonably
practicable, notify the other Party if a default or event of default with
respect to it has occurred hereunder.

SECTION 19.5 Notice of Litigation. Each Party shall, as soon as reasonably
practicable, give notice to the other Parties of any material claims,
proceedings, disputes (including labor disputes), changes or litigation likely,
impending or threatened which may have a material effect on the fulfillment of
any of the terms hereof by it (whether or not any such claim, change,
proceeding, dispute or litigation is covered by insurance) and of which it is
aware. It shall provide the other Parties with all information reasonably
requested, from time to time, concerning the status of such claims, proceedings,
changes, disputes, litigation or developments.

SECTION 20. REMEDIES

SECTION 20.1 Remedies of the Bank. Upon the occurrence of a Joint Venture
Default, the Bank may do any or all of the following as the Bank, in its sole
and absolute discretion, shall determine:

 

  (a) exercise its rights of termination in accordance with Section 15 (Term and
Termination of Agreement); and/or

 

  (b) invoke the dispute resolution procedures set forth in Section 21 (Dispute
Resolution); and/or

 

  (c) exercise any of its other rights and remedies provided for hereunder or
under Laws.

SECTION 20.2 Remedies of the Joint Venture. Upon the occurrence of a Bank
Default, the Joint Venture may do any or all of the following as the Joint
Venture, in its sole and absolute discretion, shall determine:

 

  (a) exercise its rights of termination in accordance with Section 15 (Term and
Termination of Agreement); and/or

 

-54-



--------------------------------------------------------------------------------

  (b) invoke the dispute resolution procedures set forth in Section 21 (Dispute
Resolution); and/or

 

  (c) exercise any of its other rights and remedies provided for hereunder or
under Laws.

SECTION 21. DISPUTE RESOLUTION

SECTION 21.1 Dispute Resolution. Whilst the Bank owns any Membership Units in
the Joint Venture any dispute in connection with the interpretation or operation
of this Agreement (a “Dispute”) shall be handled in accordance with the dispute
resolution procedures set forth in Clause 18.9 of the Partnership Agreement
which shall apply, mutatis mutandis. Thereafter any Dispute shall, subject to
Section 3.4 (Fees for Bank Services; Invoices) be handled as follows:

 

  (a) a Party may notify the other Parties of the Dispute in writing requesting
that the Joint Venture Representatives meet and use their reasonable endeavours
to reach a just and equitable resolution to the Dispute within ten Business Days
after the date of service of such notice;

 

  (b) If the Dispute cannot be resolved in that 10 Business Day period, the
Dispute shall be referred in writing within a further 5 Business Days by the
Joint Venture Representatives to a committee comprised of the managing director
of the Joint Venture, the chief executive officer or chief operating officer of
GPN and a senior executive of HSBC (being a person with a management of grade 3
or higher). Such committee members shall use their reasonable endeavours to
negotiate in good faith to reach a just and equitable resolution to the Dispute
within 20 Business Days after the date of such referral; and

 

  (c) in any event if the Dispute is not resolved on the expiry of 35 Business
Days after the date on which notification was given pursuant to Section 21.1
(A), the Parties shall be entitled to exercise all rights and remedies available
to them hereunder and at Law.

 

  (d) Nothing in this Section shall prevent any Party:

 

  (i) from seeking ancillary relief including specific performance or injunctive
relief on a with or without prejudice basis; or

 

  (ii) from referring a Dispute to arbitration in accordance with Section 22.6
(Governing Law and Jurisdiction) at any time if it requires protection for a
right which would otherwise become statute barred.

SECTION 22. MISCELLANEOUS

SECTION 22.1 Amendments. No amendment or waiver of any provision of this
Agreement, and no Consent to any departure by the Bank or the Joint Venture
herefrom, shall

 

-55-



--------------------------------------------------------------------------------

be effective unless the same shall be in writing and signed by each Party sought
to be bound thereby, and then such waiver or Consent shall be effective only in
the specific instance and for the specific purpose for which it was given. No
amendment, modification or alteration of the provisions of this Agreement shall
be binding unless the same shall be in writing and duly executed by the
authorised representatives of each of the Parties.

SECTION 22.2 Notices. Any notice (which in this Section 22.2 shall include any
other communication) required to be given under this Agreement or in connection
with the matters contemplated by it shall, except where otherwise specifically
provided, be in writing in the English language. Notices given by e-mail or any
other form of non-permanent display will not be effective, even if actually
given. Any such notice shall be addressed as provided in this Section 22.2 and
shall be:

 

  (a) personally delivered, in which case it shall be deemed to have been served
upon delivery at the relevant address; or

 

  (b) if from and to any place within the United Kingdom, sent by first class
pre-paid post, in which case it shall be deemed to have been served two Business
Days after the date of posting; or

 

  (c) if from or to any place outside the United Kingdom, sent by pre-paid
airmail, in which case it shall be deemed to have been served seven Business
Days after the date of posting; or

 

  (d) sent by fax, in which case it shall be deemed to have been served upon
receipt of a voice confirmation from the Party to whom such fax was addressed
indicating that the entire fax has been received.

provided that in each case where the personal delivery or fax transmission
occurs after 17:00 hours on a Business Day or on any day which is not a Business
Day, service shall be deemed to have taken place at 09:00 on the next following
Business Day.

All references to time in this Section 22.2 are to the then local time in the
country of the addressee.

The addressees and other details of the Parties are:

 

  (i) If to the Bank, to:

HSBC Bank plc

8 Canada Square

London

E14 5HQ

Attention: Head of Commercial Cards

Fax No: +44(0)207 991 4660

Telephone No: +44(0)207 992 1844

 

  (ii) If to the Joint Venture to

51 De Montfort Street

Leicester

LE1 7BB

 

-56-



--------------------------------------------------------------------------------

Attention: Managing Director

Fax No: +44(0)116 281 8408

Telephone No: +44(0)116 281 8010

Copied to

Global Payments Inc.

10 Glenlake Parkway

North Tower

Atlanta, Georgia 30328

Attention: General Counsel

Fax No: +1-770-829-8265

Telephone No: +1-770-829-8250

if to GPN, to

Global Payments Inc.

10 Glenlake Parkway

North Tower

Atlanta, Georgia 30328

Attention: General Counsel

Fax No: +1-770-829-8265

Telephone No: +1-770-829-8250

Any Party may give notice to the other Party of any change to its address or of
any other details in this Section 22.2, provided that such notification shall
only be effective on the date specified in such notice or five days after the
notice is deemed to have been served as specified in this Section 22.2 whichever
is later.

SECTION 22.3 No Waiver; Remedies. No failure by any Party to exercise, and no
delay by any Party in exercising, any right under this Agreement shall operate
as a waiver thereof; nor shall any single or partial exercise of any right under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right. The remedies provided in this Agreement are cumulative and not
exclusive of any remedies provided by Law and rights may be released or waived
as regards any Party without affecting the liability of any other Party.

SECTION 22.4 Third Party Beneficiaries. No person who is not a party to this
Agreement is entitled to enforce any of its terms, whether under the Contracts
(Rights of Third Parties) Act 1999 or otherwise.

 

-57-



--------------------------------------------------------------------------------

SECTION 22.5 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. This
Agreement and all rights, privileges, duties and obligations of the Parties
hereunder may not be assigned, transferred or otherwise disposed of, in whole or
part, by any Party without the prior written Consent of the other Parties;
provided, however, that no such Consent shall be required (i) for the assignment
or delegation by any Party of any of its rights, privileges, duties and
obligations hereunder to an Affiliate of such Party or (ii) for the assignment
or delegation by any Party of any of its rights, privileges, duties and
obligations hereunder to any Person into or with which the assigning or
delegating Party shall merge or consolidate or to which the assigning or
delegating Party shall sell all or substantially all its assets. In the event of
an assignment or delegation as contemplated by subsection (i) or (ii) above, the
assigning or delegating Party shall provide the other Party with notice thereof
as soon as reasonably practicable thereafter. Neither an assignment or
delegation under this Section nor the Consent of a Party to an assignment or
delegation by the other Party under this Section shall (i) directly or
indirectly relieve that Party of any of its obligations under this Agreement or
any of the other Operative Documents arising prior to such assignment or
delegation; or (ii) constitute either of the other Parties’ Consent to further
assignment or delegation. If, at any time following an assignment or delegation
to an Affiliate under subsection 22.5(i) above, the assignee or delegate ceases
to be an Affiliate of the assigning or delegating Party, the assigning or
delegating Party shall procure that the assignee or delegate shall forthwith
transfer back to the relevant Party the relevant right, privilege, duty or
obligation. If there is an assignment or encumbrance by a Party as permitted by
this Section 22.5, the amount of loss or damage recoverable by the assignee or
encumbrancer will be calculated as if that Person had been originally named as a
party to this Agreement.

SECTION 22.6 Governing Law, Jurisdiction.

 

(a) This Agreement shall be governed by and construed in accordance with English
Law.

 

(b) Any Dispute shall first be subject to amicable settlement discussions in
accordance with Section 21 (Dispute Resolution). Any Dispute that is not
amicably settled in accordance with Section 21 (Dispute Resolution) shall at the
request of any Party be referred to and finally resolved by arbitration under
the LCIA Rules, which Rules are deemed to be incorporated by reference into this
Section.

 

(c) The number of arbitrators shall be three. Subject to Article 8 of the LCIA
Rules, the Claimant and the Respondent shall each nominate an arbitrator. The
LCIA Court shall select and appoint the third arbitrator.

 

(d) The seat and legal place of arbitration shall be London, England.

 

(e) The language to be used in the arbitral proceedings shall be English.

 

(f)

If any Dispute raises issues which are substantially the same as or connected
with issues raised in a Dispute which has already been referred to arbitration
or a dispute under one of the other Operative Documents which has already been
referred to arbitration (in either case an “Existing Dispute”), or arises out of
substantially the same facts as are the subject of an Existing Dispute (in
either case, a “Related Dispute”), and whether such Existing Dispute involves
only the Parties to this Agreement or parties to the other Operative Documents
(“Related Parties”), subject to the prior agreement in each case of the Parties
involved in the Related Dispute, the Arbitral Tribunal appointed or to be

 

-58-



--------------------------------------------------------------------------------

 

appointed in respect of such Existing Dispute shall also be appointed as the
Arbitral Tribunal in respect of the Related Dispute. In such case, the Arbitral
Tribunal may, subject to the prior agreement of all Parties and other parties
involved in the Existing Dispute and the Related Dispute, having regard to the
stage of the proceedings of the Existing Dispute and other relevant
circumstances, consolidate the proceedings arising out of the Existing Dispute
and the Related Dispute. Where one or more members of the Arbitral Tribunal
appointed in relation to the Existing Dispute declines appointment in relation
to the Related Dispute, replacement arbitrator(s) shall be selected and
appointed by the LCIA Court.

 

(g) The Arbitral Tribunal, once constituted, may, having regard to the stage of
the proceedings and other relevant circumstances, upon the application of any
Party join any one or more of the Related Parties to arbitration proceedings
commenced under this Section, subject to the agreement of such Related Party or
Parties. The Arbitral Tribunal may, upon the request of any Related Party so
joined to arbitration proceedings commenced under this Section, join any one or
more of the remaining Related Parties to such arbitration proceedings, subject
to the agreement of such Related Party or Parties.

SECTION 22.7 Entire Agreement. This Agreement, together with the Operative
Documents and other documents referred to herein and therein, embodies the
entire agreement and understanding of the Parties with respect to the subject
matter hereof and supersedes and cancels in all respects all previous letters of
intent, correspondence, understandings, agreements and undertakings (if any)
between the Parties with respect to the subject matter hereof whether such shall
be written or oral.

SECTION 22.8 Independent Contractor. Except as expressly provided for in the
Joint Venture Agreements, nothing herein contained shall be construed as
constituting a partnership, agency or joint venture between the Joint Venture
and the Bank and/or GPN (other than for Tax purposes) and each Party
specifically disclaims any obligation or liability for the conduct, performance
of services or failure to act or omission of each of the other Parties. Each
Party intends that it shall be considered an independent contractor of the other
for the Services and other obligations performed by it under this Agreement.

SECTION 22.9 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under Law, but
if any provision of this Agreement is held to be prohibited by or invalid under
Law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. In such an event the Parties shall use
good faith endeavours to re-negotiate any such provision in an effort to retain
the spirit and intent of the original provision.

SECTION 22.10 Execution in Counterparts. This Agreement may be executed by the
Parties in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

SECTION 22.11 Confidentiality.

 

(a)

During the Term and for a period of five years thereafter, each of the Bank and
GPN shall treat all information relating to the Joint Venture or any of its
Affiliates (which

 

-59-



--------------------------------------------------------------------------------

 

may be written, oral or in any other format) that is disclosed to or otherwise
learnt by the Bank, GPN or any of their Affiliates or Advisors in connection
with this Agreement or any of the Operative Documents (including the Joint
Venture Data) (“Joint Venture Confidential Information”) as confidential and
shall not use or disclose such information to any other Person (excluding such
of its Affiliates and Advisors to whom disclosure is required in connection with
this Agreement or any of the Operative Documents) unless agreed by the Joint
Venture. Without prejudice to Section 6 (Exclusivity and Marketing), this
Section 22.11(a) shall not apply to the extent that:

 

  (i) the Joint Venture Confidential Information has otherwise been disclosed by
a Merchant or any other Person (other than an Affiliate of the Joint Venture) to
the Bank or GPN, other than in connection with the Merchant Acquiring Business
or as a result of a breach of any obligation of confidence;

 

  (ii) the Joint Venture Confidential Information is or becomes available in the
public domain other than as a result of a disclosure by the Bank or GPN in
violation of the terms of any Operative Agreement; or

 

  (iii) the Joint Venture Confidential Information is independently developed by
the Bank or GPN without reference to or use of the Joint Venture Confidential
Information.

Notwithstanding the above, the Bank and GPN and their Affiliates may use and
disclose the Joint Venture Confidential Information to the extent that such use
and disclosure is permitted under Section 12.7 (Ownership and Use of the Joint
Venture Data). The Bank and GPN shall procure that its Affiliates and Advisors
shall comply with the provisions of this Section.

 

(b) During the Term and for a period of five years thereafter, each of GPN and
the Joint Venture shall treat all information relating to the Bank or any of its
Affiliates (which may be written, oral or in any other format) that is disclosed
to or otherwise learnt by the Joint Venture, GPN or any of their Affiliates or
Advisors in connection with this Agreement or the other Operative Documents
(including the Bank Data but excluding data that is also Joint Venture Data)
(“Bank Confidential Information”) as confidential and shall not use or disclose
such information to any other Person (excluding its Affiliates and Advisors to
whom disclosure is required in connection with this Agreement or the other
Operative Documents) unless agreed by the Bank. Without prejudice to Section 6
(Exclusivity and Marketing), this Section 22.11(b) shall not apply to the extent
that:

 

  (i) the Bank Confidential Information has otherwise been disclosed by a
Merchant or any other Person (other than an Affiliate of the Bank) to the Joint
Venture or GPN, other than as a result of a breach of any obligation of
confidence;

 

  (ii) the Bank Confidential Information is or becomes available in the public
domain other than as a result of a disclosure by the Joint Venture or GPN in
violation of the terms of any Operative Document; or

 

  (iii) the Bank Confidential Information is independently developed by Joint
Venture or GPN without reference to or use of the Bank Confidential Information.

 

-60-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, GPN and the Joint Venture are permitted to
(a) use and disclose the Bank Confidential Information to the extent that such
use and disclosure is permitted under Section 12.4 (Ownership and Use of the
Bank Data); and (b) disclose the Bank Confidential Information to any third
party to the extent necessary for funding purposes in order to exercise its
rights under Section 6.1(h) or 6.1(i) or to acquire Membership Units under the
Partnership Agreement (other than an acquisition pursuant to Clause 8 (Funding
and Changes in Capital Contributions) of the Partnership Agreement), provided
that the Joint Venture shall ensure that such third party respects the
confidentiality restrictions set out in this Section 22.11 as if it were a party
to this Agreement.

The Joint Venture and GPN shall procure that their Affiliates (other than each
other) and their Advisors shall comply with the provisions of this Section.

 

(c) During the Term and for a period of five years thereafter, each of the Bank
and the Joint Venture shall treat all information relating to GPN or any of its
Affiliates (excluding the Joint Venture) (which may be written, oral or in any
other format) that is disclosed to or otherwise learnt by the Bank or the Joint
Venture of their Affiliates or Advisors in connection with this Agreement or any
of the Operative Documents (“GPN Confidential Information”) as confidential and
shall not use or disclose such information to any other Person (excluding such
of its Affiliates and Advisors to whom disclosure is required in connection with
this Agreement or any of the Operative Documents) unless agreed by the GPN.
Without prejudice to Section 6 (Exclusivity and Marketing), this
Section 22.11(c) shall not apply to the extent that:

 

  (i) the GPN Confidential Information has otherwise been disclosed by any
Person (other than an Affiliate of GPN) to the Bank or the Joint Venture, other
than in connection with the Merchant Acquiring Business or as a result of a
breach of any obligation of confidence;

 

  (ii) the GPN Confidential Information is or becomes available in the public
domain other than as a result of a disclosure by the Bank or the Joint Venture
in violation of the terms of any Operative Agreement; or

 

  (iii) the GPN Venture Confidential Information is independently developed by
the Bank or the Joint Venture without reference to or use of the GPN
Confidential Information.

The Bank and the Joint Venture shall procure that its Affiliates and Advisors
shall comply with the provisions of this Section.

 

(d)

Notwithstanding the foregoing, in the event that GPN or the Joint Venture is
requested or required (by deposition, interrogatories, requests for information
or documents in legal proceedings, subpoenas, civil investigative demand or
similar process or in order to comply with applicable requirements of any Stock
Exchange or Governmental Entity, or by requirements of any securities Law or
regulations or other Laws) to disclose the Bank Confidential Information, GPN or
the Joint Venture shall provide the Bank, to the extent that it is legally
permitted to do so, with prompt notice of any such request or requirement so
that the Bank may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Section in connection with such

 

-61-



--------------------------------------------------------------------------------

 

request or requirement. Any disclosure of Bank Confidential Information in
accordance with the preceding sentence shall not be deemed a breach or violation
of this Agreement.

 

(e) Notwithstanding the foregoing, in the event that the Bank is requested or
required (by deposition, interrogatories, requests for information or documents
in legal proceedings, subpoenas, civil investigative demand or similar process
or in order to comply with applicable requirements of any Stock Exchange or
Governmental Entity, or by requirements of any securities Law or regulations or
other Laws) to disclose the Joint Venture Confidential Information or GPN
Confidential Information, the Bank shall provide the Joint Venture or GPN, as is
applicable and to the extent that it is legally permitted to do so, with prompt
notice of any such request or requirement so that the Joint Venture and/or GPN
may seek a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Section in connection with such request or
requirement. Any disclosure of Joint Venture Confidential Information or GPN
Confidential Information in accordance with the preceding sentence shall not be
deemed a breach or violation of this Agreement.

SECTION 22.12 Joint Announcement. No press release or other written public
announcement (other than one containing public disclosures required by Law or
the rules or regulations of any Stock Exchange applicable to the relevant Party
or any of its Affiliates which is listed on the Stock Exchange) on any matter
concerning or connected to the transactions contemplated by the Operative
Documents or the terms and conditions of the Operative Documents or any matter
ancillary thereto shall be made by any Party without the prior written approval
of all Parties (such approval not to be unreasonably withheld). So far as
reasonably practicable, the Parties shall consult as to the content, manner of
making, and timing of any such press release or other written public
announcement (whether one made with the approval of the Parties or one required
by Law or the rules or regulations of any applicable Stock Exchange) and each
Party shall comply with such requests in respect thereof as a Party shall
reasonably make. Notwithstanding the foregoing and subject to the
confidentiality provisions set out in any of the Operative Documents, nothing
herein shall prevent any Party from disclosing, either publicly or otherwise,
(i) any information which has been previously disclosed pursuant to a mutually
agreed press release or other mutually agreed written public announcement or
which has been approved for disclosure by the other Parties, or (ii) any
information which is or has come into the public domain other than as a result
of a breach of this Section.

SECTION 22.13 Survival. The Parties acknowledge and agree that the provisions of
Sections 2.2, the second sentence of Section 2.3(b), the second sentence of
Section 3.1(a), the indemnity obligation in Section 6.1(q), Section 6.1(r), the
last sentence of Section 6.3 in respect of Government Contracts entered into
prior to the termination of this Agreement, Section 7.1, Section 7.3,
Section 12.7, Section 15.7, Section 19, Section 21.1, Section 22.2,
Section 22.5, Section 22.6, Section 22.11, Section 22.12 and Section 22.19(e)
and (f) (and any other provisions which by their nature are expected to survive
the termination of this Agreement) shall survive the termination of this
Agreement and, subject to Clauses 20.2 and 20.3 of the Partnership Agreement,
the termination of this Agreement or any other Operative Document for any reason
shall not affect any rights or liabilities that have accrued prior to such
termination.

 

-62-



--------------------------------------------------------------------------------

SECTION 22.14 Further Assurances. Each Party shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver or cause to be executed and delivered all such other agreements,
certificates, instruments and documents as the other Parties may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement.

SECTION 22.15 Data Protection. Each Party undertakes (i) to comply with its
respective obligations under the Data Protection Laws; (ii) not do or omit to do
anything which causes the other Party to breach any Data Protection Laws or
contravene the terms of any registration, notification or authorisation under
any Data Protection Laws of the Party; and (iii) to maintain at all times any
necessary registrations and notifications of its particulars in accordance with
applicable Data Protection Laws and any regulations made thereunder and will
ensure that such applicable registrations and notifications are kept accurate
and up to date during the Term and supply on request to the other party a copy
of such registrations and notifications, together with any amended particulars
that may be filed from time to time.

SECTION 22.16 Expenses. The Parties shall bear their own costs and expenses
(including legal fees) incurred in relation to or incidental to the negotiation,
finalisation, execution and implementation of this Agreement.

SECTION 22.17 Binding Agreement. Each of the Parties warrants that this
Agreement is a legal, valid and binding agreement on it, and each Party
undertakes to do or procure to be done all such things as may be within its
control, including the passing of resolutions to ensure that all the provisions
of this Agreement are observed and performed.

SECTION 22.18 Withholding Tax; Applicable Sales Taxes; Transfer Pricing.

 

(a) If at any time any Party is required to make any deduction or withholding in
respect of Taxes from any payment due under this Agreement (other than Merchant
settlement payments), the sum due from such Party in respect of such payment
shall be increased to the extent necessary to ensure that, after the making of
such deduction or withholding, the other Party receiving such payment receives
on the due date for such payment (and retains, free from any liability in
respect of such deduction or withholding) a net sum equal to the sum which it
would have received had no such deduction or withholding been required to be
made and the paying Party shall fully indemnify the receiving Party against any
losses or costs incurred by it by reason of any failure of the paying Party to
make any such deduction or withholding. The paying Party shall promptly deliver
to the receiving Party any receipts, certificates or other proof evidencing the
amounts (if any) paid or payable in respect of any deduction or withholding as
aforesaid. Such receipt, certificate or other proof must be either the original,
a duplicate original, or a duly certified or authenticated copy. If it is in a
foreign language, a certified translation thereof must be furnished to the party
bearing the withholding.

 

(b)

Each of the Parties shall use their best endeavours, shall co-operate with, and
implement the reasonable suggestions of the others to seek to ensure that the
services each may provide to the Joint Venture are, to the greatest degree,
properly exempt from or otherwise free from VAT under the relevant provisions of
the VATA, and for the avoidance of doubt, such co-operation shall include the
conclusion of an agreement at such time as may be agreed by the Parties (acting
reasonably) and in pursuance of this Agreement, that certain service(s) as may
be agreed between the Parties may be

 

-63-



--------------------------------------------------------------------------------

 

provided to a recipient other than a Party with the aim of providing card
processing services to the Joint Venture. For the avoidance of doubt, nothing in
this paragraph shall oblige any Party to take any action which it deems in its
absolute discretion (acting reasonably), would be materially prejudicial to its
interests.

 

(c) Notwithstanding any other provision of this Agreement, all sums payable by
the Joint Venture are inclusive of any VAT which is chargeable on the supply or
supplies for which such sums form the whole or part of the consideration for VAT
purposes; Provided always that where under this Agreement any Party (the
“Supplier”) makes or is deemed to make a supply to the Joint Venture and VAT
becomes properly chargeable on such supply either:

(i) As a result of any change in law or published interpretation; or

(ii) As a result of a misinterpretation or misapprehension in respect of the
applicable VAT law which is not due to the unilateral, wilful or proactive
negligent conduct of the relevant Party;

then any actual or deemed consideration for such supply shall be exclusive of
any such VAT, and the Joint Venture shall pay to the Supplier, against the issue
to the Joint Venture by the Supplier of a valid VAT invoice in respect of the
relevant supply, an amount equal to the VAT chargeable thereon for which the
Supplier is liable to account to HM Revenue and Customs, and the Supplier shall
duly report and account for such sums to HM Revenue and Customs.

 

(d) All sums payable by the either the Bank or GPN as the case may be, to the
other, shall be exclusive of any VAT chargeable on the supply or supplies for
which such sums form the whole or part of the consideration for VAT purposes,
and where one (the “Supplier”) makes or is deemed to make a supply to the other
(the “Recipient”), then the Recipient shall pay to the Supplier, on demand and
against issue to it of a valid VAT invoice by the Supplier in respect of the
relevant supply, an amount equal to the VAT for which the Supplier is liable to
account to HM Revenue and Customs.

 

(e) In the event that a Tax Authority, court or tribunal determines in writing
that any amount paid as VAT on fees payable under this Agreement was not
properly chargeable, the Supplier shall promptly provide a copy of such
determination to the Joint Venture, or as the case may be, the Recipient, and
the Supplier shall refund to the Joint Venture, or as the case may be, the
Recipient, the amount of the VAT paid to it by the Joint Venture under this
Section, provided that no such refund shall exceed the amount originally paid to
the Supplier.

 

(f) The Supplier shall make repayment of the amount of the VAT referred to in
Section 22.18(e) above promptly after receiving the relevant determination
unless it has already accounted to the Tax Authority for the VAT. In that case
the Supplier will apply for a refund from the Tax Authority, use reasonable
endeavours to obtain it as quickly as possible, and will repay it to the party
receiving the supply when and to the extent received from the Tax Authority.

 

-64-



--------------------------------------------------------------------------------

(g) Where under this Agreement a Party (the “Payor”) is liable to indemnify,
reimburse or pay any costs passed through to the Payer by another Party (the
“Recipient”) and the cost or liability in respect of which the Recipient is to
be so paid includes an element in respect of VAT for which the Recipient is
liable, then the Payer shall pay to the Recipient a sum including an amount
equal to the amount of any such VAT which the Recipient is not entitled to
recover by way of credit or repayment from the relevant Tax Authority (the
“Irrecoverable VAT”), such that the Recipient is put in the same position after
receipt of the payment to be made by the Payer as if it had not incurred such
Irrecoverable VAT in the first place, Provided Always That, this Section shall
not apply to any such VAT which the Recipient is liable to pay in respect of a
supply made to it by the Payer.

 

(h) If an additional payment is made under Section 22.18(a) and the party
receiving such payment (the “Recipient”), in its sole discretion (acting
reasonably) determines that it has received or been granted (and has derived use
and benefit from) a credit against, a relief or remission for or repayment of
any Tax, then it will, having so determined, but on that occasion only,
determine whether and, if so, to what extent it can then make a payment to party
making the payment under Section 22.18(a) (the “Payor”) without thereby putting
itself in a worse after-tax position than if the relevant additional amount had
not been required to be paid. If the Recipient so determines that such a payment
can be made, it will thereupon make the appropriate payment to the Payor
accordingly. Any such payment shall be conclusive evidence of the amount due to
the Payor hereunder and shall be accepted by the Payor in full and final
settlement of its rights of reimbursement under this Section 22.18(h) in respect
of such deduction or withholding.

 

(i) If the Recipient makes any payment to the Payor pursuant to Section 22.18(h)
and the Recipient subsequently determines that the credit, relief, remission or
repayment in respect of which such payment was made was not available to it or
has been withdrawn from it or that it was unable to use such credit, relief,
remission or repayment in full, the Payor shall reimburse the Recipient to the
extent the Recipient, in its sole opinion (acting reasonably), determines is
necessary to place it in the same after-tax position as it would have been in if
the relevant additional amount had not been required to be paid by the Recipient
provided that no such reimbursement shall exceed the amount originally paid to
the Payor pursuant to Section 22.18(h).

 

(j) Notwithstanding any other provision in this Agreement, any product, service
or other supply provided under this Agreement whether domestic or cross border
by a Person who is considered related to or connected with another Person for
the purposes of the applicable transfer pricing rules shall use best endeavours
to ensure that at least the minimum fees or charges necessary to comply with the
requirements of the applicable transfer pricing rules and in accordance with the
OECD Transfer Pricing Guidelines for Multinational Enterprises and Tax
Administrations, OECD, 2001 as amended from time to time (OECD Transfer Pricing
Guidelines), as appropriate, are charged. The Parties further agree to ensure
that appropriate documentation and supporting agreements are prepared, entered
into and maintained where required to ensure compliance with the applicable
transfer pricing rules and if appropriate the OECD Transfer Pricing Guidelines.

 

-65-



--------------------------------------------------------------------------------

(k) To the extent a Tax Authority determines that the fees or charges are
different than they should be in order to prevent the applicable transfer
pricing rules from applying in circumstances where the Joint Venture is
receiving a product, service or other supply under this Agreement, the Parties
shall (or shall procure that) such fees or charges are altered prospectively to
reflect the provision agreed with the Tax Authority. Notwithstanding the above,
the Parties agree that there shall be a transfer pricing review in accordance
with the principles of the OECD Transfer Pricing Guidelines of the fees and
charges provided for under this Agreement if it is agreed between the Parties
(each party acting reasonably) that such a review would be prudent on the basis
of prevailing market practice from time to time and the Parties shall (and shall
procure that) such fees and charges are altered prospectively to reflect the
provision determined as a consequence of such transfer pricing review.

 

(l) The Parties agree to act in good faith in connection with any dealings with
a Tax Authority in relation to a transfer pricing enquiry in connection with any
product, service or other supply provided under this Agreement and each party
shall use its reasonable endeavours in relation to such enquiry to negotiate
with the Tax Authority a settlement which minimises the level of any adjustment
imposed in order to comply with the “arm’s length” requirements of the
applicable transfer pricing rules and the OECD Transfer Pricing Guidelines, as
appropriate. In addition, the parties agree to act in good faith and reasonably
in relation to any transfer pricing review undertaken in accordance with
Section 22.18(k).

SECTION 22.19 Countering Bribery.

 

(a) The Joint Venture shall have exclusive control over its employees in the
conduct of activities under this Agreement, and shall be regarded as an
independent contractor. Except as may be otherwise expressly provided in any
Joint Venture Agreements, the Joint Venture is not constituted an agent of the
Bank or GPN for any purpose whatsoever and the Joint Venture is expressly
prohibited from doing any acts which do or may create the impression or
inference that the Joint Venture is an agent of the Bank or GPN, and the Joint
Venture is not granted any right or authority to create any obligation or
responsibility, express or implied, on behalf of, or in the name of the Bank or
GPN in any manner whatsoever.

 

(b) The Joint Venture represents to the Bank and GPN that in connection with the
transactions contemplated by this Agreement, or in connection with other
business transactions involving the Bank or GPN, it has not made and agrees that
it shall not make any payment or transfer anything of value, directly or
indirectly:

 

  (i) to any governmental official or employee (including employees of a
government corporation or public international organisation) or to any political
party or candidate for public office except for any legitimate purpose; or

 

  (ii) to any other person or entity if such payments or transfers would violate
the Laws of the jurisdiction in which made or the Laws of the United Kingdom.

 

(c)

It is the intent of the Parties that no payment or transfer of value shall be
made by the Joint Venture in connection with the transactions contemplated by
this Agreement or in

 

-66-



--------------------------------------------------------------------------------

 

connection with other business transactions involving the Bank or GPN which has
the purpose or effect of public or commercial bribery or acceptance of or
acquiescence in extortion, kickbacks, or other unlawful or improper means of
obtaining business.

 

(d) The Joint Venture further represents and agrees that it is familiar with the
provisions of the US Foreign Corrupt Practices Act (“FCPA”) or the equivalent
anti-corruption or prevention of bribery legislation applicable to it (“Other
Legislation”) and agrees that:

 

  (i) it is not a government official (as the term is defined in the FCPA) or
affiliated with any government official;

 

  (ii) it has not previously engaged in conduct that would have violated the
Other Legislation or FCPA (had the Joint Venture been subject to its terms); and

 

  (iii) it shall not violate or cause the Bank or GPN to violate the FCPA or the
Other Legislation in connection with the services to be provided by it under
this Agreement.

 

(e) In the event of termination of this Agreement in accordance with
Section 15.4 as a result of a Default in the performance of the Joint Venture’s
obligations under this Section 22.19, without prejudice to any other rights that
the Bank or its Affiliates may have, the Bank and its Affiliates may retain from
or charge to the Joint Venture the amount of any costs, fines or penalties which
the Bank or any of its Affiliates is required to pay as a consequence of acts by
the Joint Venture during the Term.

 

(f) In the event of termination of this Agreement in accordance with
Section 15.4 as a result of a Default in the performance of the Joint Venture’s
obligations under this Section 22.19, without prejudice to any other rights that
GPUK or its Affiliates may have, GPUK and its Affiliates may retain from or
charge to the Joint Venture the amounts of any costs, fines or penalties which
GPUK or any of its Affiliates is required to pay as a consequence of acts by the
Joint Venture during the Term.

[Signatures Appear on Following Page]

 

-67-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective signatories thereunto duly authorised, as of the date first
above written.

 

HSBC BANK PLC By:  

/s/ Mark Robinson

Name:  

 

Title:  

 

GLOBAL PAYMENTS INC. By:  

/s/ Suellyn Tornay

Name:  

 

Title:  

 

HSBC MERCHANT SERVICES LLP By:  

/s/ Darren Wilson

Name:  

 

Title:  

 

[Signature Page – First Amended and Restated Marketing Alliance Agreement]

 

-68-